Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 1 of 44 PageID #: 877




                  EXHIBIT 13
       Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 2 of 44 PageID #: 878

                                                                                       Page 1
·1· · · · · · · · · ·CHAD MCLARTY

·2· · · ·IN THE UNITED STATES DISTRICT COURT

·3· · ·FOR THE NORTHERN DISTRICT OF MISSISSIPPI

·4· · · · · · · · ·OXFORD DIVISION

·5

·6· JOHN RASH,

·7
· · · · · · · Plaintiff,
·8
· · v.· · · · · · · · · · · · · ·CIVIL ACTION NO.:
·9· · · · · · · · · · · · · · · ·3:20-cv-224-NBB-RP

10· LAFAYETTE COUNTY,
· · MISSISSIPPI,
11
· · · · · · · Defendant.
12

13

14

15
· ·   · · · ·VIDEOTAPED REMOTE DEPOSITION OF
16
· ·   · · · · · · · · ·CHAD MCLARTY
17
· ·   · · · · · ·Friday, January 15, 2021
18
· ·   · · · ·9:07 a.m. Central Standard Time
19

20

21

22

23· Reported by:

24· GRETA H. DUCKETT, CCR, RPR, CRR, CVR-S, RVR-M-S

25· JOB NO.: 188452


                       TSG Reporting - Worldwide· · 877-702-9580
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 3 of 44 PageID #: 879

                                                     Page 2                                                        Page 3
·1· · · · · · · · · ·CHAD MCLARTY                             ·1· · · · · · · · · ·CHAD MCLARTY
·2                                                            ·2· · · · · · · A P P E A R A N C E S
·3                                                            ·3
·4                                                            ·4· FOR THE PLAINTIFF:
·5                                                            ·5
·6· · · · · · · · ·January 15, 2021                           ·6· · · · · ·C. Jackson Williams, Esq.
·7· · · · ·9:07 a.m. Central Standard Time                    ·7· · · · · ·PO Box 69
·8                                                            ·8· · · · · ·Taylor, Mississippi· 38673
·9· · · · · · · · ·Videotaped remote deposition of            ·9
10· CHAD MCLARTY, before Greta H. Duckett, CCR,               10
11· RPR, CRR, CVR-S, RVR-M-S.                                 11
12                                                            12
13                                                            13· · · · · ·Joshua Tom, Esq.
14                                                            14· · · · · ·ACLU OF MISSISSIPPI
15                                                            15· · · · · ·P.O. Box 2242
16                                                            16· · · · · ·Jackson, Mississippi· 39225
17                                                            17
18                                                            18
19                                                            19
20                                                            20
21                                                            21
22                                                            22
23                                                            23
24                                                            24
25                                                            25


                                                     Page 4                                                        Page 5
·1· · · · · · · · · ·CHAD MCLARTY                             ·1· · · · · · · · · ·CHAD MCLARTY
·2                                                            ·2· · · · · · · · · · I N D E X
·3· · · · · · · A P P E A R A N C E S                         ·3· · · · · · · · EXAMINATION INDEX
·4· · · · · · · · C O N T I N U E D                           ·4
·5                                                            ·5· CHAD MCLARTY
·6· FOR LAFAYETTE COUNTY, MISSISSIPPI:                        ·6· · · · ·BY MR. WILLIAMS· · · · · · · · · · · 10
·7                                                            ·7· · · · ·BY MR. O'DONNELL· · · · · · · · · · 112
·8                                                            ·8
·9· · · · · ·David O'Donnell, Esq.                            ·9
10· · · · · ·CLAYTON O'DONNELL                                10
11· · · · · ·1403 Van Buren Avenue                            11
12· · · · · ·Oxford, Mississippi· 38655                       12
13                                                            13
14                                                            14
15· ALSO PRESENT:                                             15
16· · · · · ·Tim Falk, videographer                           16
17                                                            17
18                                                            18
19                                                            19
20                                                            20
21                                                            21
22                                                            22
23                                                            23
24                                                            24
25                                                            25



                                     TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                            YVer1f
             Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 4 of 44 PageID #: 880

                                                          Page 6                                                Page 7
·1·   · · · · · · · · ·CHAD MCLARTY                                ·1·   · · · CHAD MCLARTY
·2·   · · · · · · · · EXHIBIT INDEX
·3
                                                                   ·2·   · · · ·THE VIDEOGRAPHER:· Good
·4·   ·EXHIBIT A Google Map· · ·   · · · · · · · · · 19            ·3·   ·morning, Counselors.· My name is
·5·   ·EXHIBIT B Google map· · ·   · · · · · · · · · 27            ·4·   ·Tim Falk.· I am a certified legal
·6·   ·EXHIBIT C Google map· · ·   · · · · · · · · · 28
·7·   ·EXHIBIT D Google map· · ·   · · · · · · · · · 29
                                                                   ·5·   ·videographer in association with
·8·   ·EXHIBIT F Photograph· · ·   · · · · · · · · · 38            ·6·   ·TSG Reporting, Incorporated.· Due
·9·   ·EXHIBIT G Links to images   of Double· · · · ·42            ·7·   ·to the severity of COVID-19 and
· ·   · · · · · ·Decker
                                                                   ·8·   ·following the practice of social
10
· ·   ·EXHIBIT H 6/15/2020 email; Bates· · · · · · 56              ·9·   ·distancing, I will not be in the
11·   · · · · · ·Lafayette County Doc000393                        10·   ·same room as the witness.· Instead,
· ·   · · · · · ·to Lafayette County
                                                                   11·   ·I will record this videotaped
12·   · · · · · ·Doc000394
13·   ·EXHIBIT I Photograph· · · · · · · · · · · · 85              12·   ·deposition remotely.· The reporter,
14·   ·EXHIBIT J 7/20/2020 Facility Use· · · · · · 62              13·   ·Greta Duckett, also will not be in
· ·   · · · · · ·Policy
                                                                   14·   ·the same room and will swear the
15
· ·   ·EXHIBIT M 10/27/2020 email; Bates· · · · · ·69              15·   ·witness remotely.
16·   · · · · · ·Rash - Sheriffs Department                        16·   · · · ·Do all parties stipulate to
· ·   · · · · · ·Docs - 001 to Rash -                              17·   ·the validity of this video
17·   · · · · · ·Sheriffs Department Docs -
· ·   · · · · · ·004
                                                                   18·   ·recording and remote swearing and
18                                                                 19·   ·that it will be admissible in the
· ·   ·EXHIBIT N Photograph· · · · · · · · · · · ·110              20·   ·courtroom as if it had been taken
19
20
                                                                   21·   ·following Rule 30 of the Federal
21                                                                 22·   ·Rules of Civil Procedures and the
22                                                                 23·   ·state's rules where this case is
23
24
                                                                   24·   ·pending?
25                                                                 25·   · · · ·MR. WILLIAMS:· Plaintiff
                                                          Page 8                                                Page 9
·1·   · · · CHAD MCLARTY                                           ·1·   · · · CHAD MCLARTY
·2·   ·does.                                                       ·2·   · · · ·My name is Tim Falk.· I am
·3·   · · · ·MR. O'DONNELL:· On behalf of                          ·3·   ·the legal video specialist from TSG
·4·   ·the defendants, I don't know what                           ·4·   ·Reporting, Incorporated,
·5·   ·you mean by "admissibility." I                              ·5·   ·headquartered at 228 East 45th
·6·   ·think "use" would be the proper                             ·6·   ·Street, New York, New York.· The
·7·   ·term.· With that understanding, no                          ·7·   ·court reporter is Greta Duckett, in
·8·   ·objection.                                                  ·8·   ·association with TSG Reporting.
·9·   · · · ·THE VIDEOGRAPHER:· Okay.                              ·9·   · · · ·Counsel, please introduce
10·   ·Thank you, Counselors.                                      10·   ·yourselves.
11·   · · · ·This is the start of media                            11·   · · · ·MR. WILLIAMS:· Jack Williams,
12·   ·labeled number 1 of the                                     12·   ·or C. Jackson Williams, counsel for
13·   ·video-recorded deposition of Chad                           13·   ·plaintiff, John Rash.
14·   ·McLarty, in the matter of John Rash                         14·   · · · ·MR. TOM:· Joshua Tom for
15·   ·versus Lafayette County,                                    15·   ·plaintiff, John Rash.
16·   ·Mississippi, in the United States                           16·   · · · ·MR. O'DONNELL:· David
17·   ·District Court, Northern District                           17·   ·O'Donnell, on behalf of Lafayette
18·   ·of Mississippi, case number                                 18·   ·County, Mississippi.
19·   ·3:20-cv-224-NBB-RP.                                         19·   · · · ·THE VIDEOGRAPHER:· And would
20·   · · · ·This deposition is being held                         20·   ·the court reporter please swear in
21·   ·via videoconference, with all                               21·   ·the witness.
22·   ·participants appearing remotely due                         22·   · · · ·(The witness was sworn.)
23·   ·COVID-19 restrictions, on Friday,                           23·   · · · ·THE VIDEOGRAPHER:· And,
24·   ·January 15th, 2021, at                                      24·   ·Counsel, before we begin, I just
25·   ·approximately 9:09 a.m.                                     25·   ·wanted to make a record that it

                                      TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                         YVer1f
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 5 of 44 PageID #: 881

                                               Page 10                                                  Page 11
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   · · · · · · looks like the Internet connection     ·2·   time off and on, but I haven't had the fortune
·3·   · · · · · · for the witness is very low, and so    ·3·   of crossing paths with you before that I know
·4·   · · · · · · I'm not able to get a full screen      ·4·   of.· I think you're a good bit younger than me,
·5·   · · · · · · capture on Zoom, and the audio         ·5·   though, so . . .
·6·   · · · · · · seems to be garbled as a result.       ·6·   · · · · · · Have you ever been deposed before?
·7·   · · · · · · So I just wanted to make sure          ·7·   · · · A.· · No, sir, I have not.
·8·   · · · · · · you're aware of that before we         ·8·   · · · Q.· · So this is a new process for you,
·9·   · · · · · · begin.                                 ·9·   then?
10·   · · · · · · · · · (Technical discussion.)          10·   · · · A.· · Correct.
11·   · · · · · · · · · THE VIDEOGRAPHER:· Going off     11·   · · · Q.· · So in -- and I've known David a
12·   · · · · · · the record.· The time is 9:11 a.m.     12·   long time too, and he's a really good attorney.
13·   · · · · · · · · · (Off-the-record discussion       13·   So I'm sure that he's told you on the front end
14·   · · · · · · · · · ·from 9:11 a.m. to 9:13 a.m.)    14·   what to expect.· But I'm simply going to ask
15·   · · · · · · · · · THE VIDEOGRAPHER:· We are        15·   you questions, and your responsibility is to
16·   · · · · · · back on the record.· The time is       16·   respond as fully and candidly as you can, in
17·   · · · · · · 9:13 a.m.                              17·   light of the question that I ask.· You're not a
18·   · · · · · · · · CHAD MCLARTY,                      18·   mind reader.· And so, you know, you've got to
19·   · · · · · the witness, having first been duly      19·   listen to what I'm saying.
20·   sworn to speak the truth, the whole truth and      20·   · · · · · · Sometimes I do not speak as clearly
21·   nothing but the truth, testified as follows:       21·   as I should, even though I know I should.· So
22·   · · · · · · · · ·EXAMINATION                       22·   if you are uncertain of the question that I'm
23·   BY MR. WILLIAMS:                                   23·   asking or you need me to rephrase it, stop and
24·   · · · Q.· · Good morning, Mr. McLarty.· My name    24·   say, Wait a minute, What are you asking, or
25·   is Jack Williams.· I've lived in Oxford a long     25·   Would you rephrase that, and you will not hurt
                                               Page 12                                                  Page 13
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   my feelings, and I will be glad to.                ·2·   confidence.· But tell me generally how you
·3·   · · · · · · But unless you do that, I'm going      ·3·   prepared for the deposition.
·4·   to assume that, to the best of your knowledge,     ·4·   · · · A.· · I mean, I met Mr. O'Donnell
·5·   you understand what I'm saying; is that fair?      ·5·   yesterday afternoon for a little while.· Just
·6·   · · · A.· · Yes.                                   ·6·   some general insight about what a deposition is
·7·   · · · Q.· · Okay.· And this is -- this is sort     ·7·   and how to go about it.· Of course, I -- he
·8·   of like -- well, it is out-of-court testimony,     ·8·   asked me the same question you asked me, had I
·9·   and so a lot of the rules that apply in a          ·9·   ever been involved in a deposition or ever been
10·   courtroom apply here.· And that is, even though    10·   in a -- have I ever testified in any form or
11·   David is seated next to you, he's there to         11·   fashion.· I told him, no, sir, I haven't, but I
12·   interject if I go out of bounds, or he's there     12·   did watch Law & Order the other night, so I
13·   to protect the county's interest, but he does      13·   figured I was good to go.
14·   not get to testify indirectly.                     14·   · · · Q.· · Have you ever been a juror before,
15·   · · · · · · And you understand that, correct?      15·   by any chance?
16·   · · · A.· · Yes.                                   16·   · · · A.· · I have not.
17·   · · · Q.· · Okay.· If you need to stop to use      17·   · · · Q.· · Ever seen a courtroom proceeding
18·   the restroom or if you need to stop to get a       18·   other than on the screen?
19·   drink of water, don't hesitate to give us the      19·   · · · A.· · No, sir.
20·   time-out, and we'll make reasonable                20·   · · · Q.· · Okay.· Let's get a little bit into
21·   accommodations.· Fair enough?                      21·   your background, just so I can get a feel for
22·   · · · A.· · All right.· Fair enough.               22·   what you might know and not know.· Where is
23·   · · · Q.· · So what did you do to prepare for      23·   home?· Where did you grow up?
24·   today's deposition?· And don't tell me anything    24·   · · · A.· · Born and raised in Oxford,
25·   David may have said to you.· Don't share a         25·   Mississippi.

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 6 of 44 PageID #: 882

                                               Page 14                                                  Page 15
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   · · · Q.· · In the city limits itself or in        ·2·   · · · A.· · A little bit.
·3·   Lafayette County?                                  ·3·   · · · Q.· · I have more gray than you, too.
·4·   · · · A.· · In Lafayette County.· I grew up in     ·4·   And you finished high school, and then what
·5·   Taylor.· I grew up in Taylor, Mississippi.         ·5·   happened?
·6·   · · · Q.· · I have a particular fondness for       ·6·   · · · A.· · I went to Northwest Community
·7·   Taylor, Mississippi.· Do you still have family     ·7·   College in Senatobia for two years, and I came
·8·   there?                                             ·8·   back and I attended Ole Miss for a year.· And
·9·   · · · A.· · Yes, sir, I do.                        ·9·   then I decided I wanted to do something a
10·   · · · Q.· · Do you still live in Taylor?           10·   little different, so that was the extent of my
11·   · · · A.· · I live right outside of Taylor on      11·   education.
12·   Highway 7 South, but I maintain the water          12·   · · · Q.· · Okay.· And so you finished school,
13·   association for Taylor -- Taylor Water, so I'm     13·   and you started on a path to something
14·   down there all the time.                           14·   different, which is certainly a good thing for
15·   · · · Q.· · I live on -- or county road --         15·   a lot of us to do.· Where did that path take
16·   gosh, it's been so long since I've been there.     16·   you?
17·   COVID has got me down in Jackson.· 422 -- I        17·   · · · A.· · From start to finish?
18·   live on old Pine Flat Road.                        18·   · · · Q.· · Well, if it goes on too long, I'll
19·   · · · A.· · I know where it's at.                  19·   speed it up.
20·   · · · Q.· · That's a great part of the world.      20·   · · · A.· · I mean, I came back home.· I got a
21·   · · · · · · So I'm assuming you went to school     21·   job as a jailer for the Lafayette County
22·   in the Lafayette County school system?             22·   Sheriff's Department for a while.
23·   · · · A.· · Yes, sir.· Class of '92.               23·   · · · Q.· · Uh-huh.
24·   · · · Q.· · Class of '78.· I told you I'm older    24·   · · · A.· · Saw that that wasn't my cup of tea.
25·   than you are.                                      25·   I went to work for a natural gas company called
                                               Page 16                                                  Page 17
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   Entex at the time.· It's now CenterPoint.          ·2·   product.· Instead of working on gas lines, I
·3·   Worked for them for three years.                   ·3·   was working on water lines.
·4·   · · · · · · And then I moved on to the City of     ·4·   · · · Q.· · So you're dealing with pipes and
·5·   Oxford water department.· I've been with them      ·5·   topography and maps and just the layout of
·6·   for 23 years.· I'm the superintendent over         ·6·   wherever the service is your employer provides.
·7·   water and sewer.                                   ·7·   You're pretty conversant with all of that,
·8·   · · · · · · I got elected county supervisor in     ·8·   then, I would trust, right?
·9·   2012.· This is my third term.· I'm the vice        ·9·   · · · A.· · Yes, sir.· Anything to do with the
10·   president of the board.                            10·   distribution system.· Yes, sir.
11·   · · · · · · I own a construction company called    11·   · · · Q.· · Okay.· So -- and you said you were
12·   MC Construction, where I employ four full-time     12·   superintendent or supervisor with the city's
13·   employees in the utility field outside of          13·   water and sewage system?
14·   Oxford.                                            14·   · · · A.· · I'm the superintendent for the City
15·   · · · Q.· · I'm not going to dwell deeply in       15·   of Oxford water and sewer.
16·   any of that, but I'm going to hit a couple of      16·   · · · Q.· · Okay.· And what does that entail at
17·   points.· When you went to work with Entex, what    17·   this point?
18·   did you do?· What was your position?               18·   · · · A.· · I mean, I lead a 14-man crew on a
19·   · · · A.· · Well, I maintained the distribution    19·   daily basis, maintain all the infrastructure in
20·   lines for the natural gas company.· We were out    20·   the City of Oxford in our water and sewer
21·   there installing lines, repairing leaks, things    21·   franchise area.· I deal directly with the COO
22·   of that nature.                                    22·   and the city engineer and the mayor of Oxford.
23·   · · · Q.· · Okay.· And then you went to work       23·   · · · Q.· · Is it fair to say, then, that you
24·   with the City of Oxford in --                      24·   know Oxford, the boundaries and the layout,
25·   · · · A.· · The same principle, just different     25·   pretty much like the back of your hand?

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 7 of 44 PageID #: 883

                                               Page 18                                                  Page 19
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   · · · A.· · Pretty much, yes, sir.                 ·2·   home.· And, you know, Lafayette County is
·3·   · · · Q.· · Okay.· Tell me about your initial      ·3·   growing leaps and bounds.· We seem to be doing
·4·   decision to run for the board of supervisors.      ·4·   a pretty good job because people want to come
·5·   · · · A.· · It was actually -- it was actually     ·5·   here.
·6·   a dare at one point in time.· My father is a       ·6·   · · · · · · · · · (Exhibit A was marked for
·7·   justice court judge for Lafayette County and       ·7·   · · · · · · · · · ·identification.)
·8·   has been for over 40 years.· We were at a          ·8·   BY MR. WILLIAMS:
·9·   wedding reception, and a couple of buddies of      ·9·   · · · Q.· · Yeah.· It's changed a lot since
10·   mine thought it would be a good idea.· And so I    10·   when I first moved there.· It has grown
11·   put my name in the hat.· I worked hard for it,     11·   remarkably.· Well, so with that in mind, I'm
12·   and here I am.                                     12·   going to go back to Exhibit A.
13·   · · · Q.· · You've done it for several terms       13·   · · · A.· · I don't know how to pull it up.
14·   now.· How has your experience been generally?      14·   · · · Q.· · Well, so if I'm lucky, it's on your
15·   It must be satisfying for you, or you wouldn't     15·   screen.
16·   keep going back to the well.                       16·   · · · A.· · Yes, sir, it is.
17·   · · · A.· · It's -- you know, it's a unique        17·   · · · Q.· · And do you know what that is?
18·   job.· It's a job I think every individual ought    18·   · · · A.· · That's the courthouse square and
19·   to try at least once in their lives, to run for    19·   the surrounding area of Oxford.
20·   political office.· It will really humble you at    20·   · · · Q.· · I'm not hiding anything.· I pulled
21·   times.· I've had the opportunity to meet a lot     21·   that off of Google Maps.· You can see that in
22·   of people that I never would have met before,      22·   the upper left-hand corner.· I'm not asking you
23·   so, yes, sir, I'm -- you know, I -- I like to      23·   to vouch for the -- I don't even know the term
24·   serve my community.· I like to do what I can to    24·   to use -- the precise measurements or the
25·   better Lafayette County because this is my         25·   accuracy of the map.· But does it fairly
                                               Page 20                                                  Page 21
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   represent the way the square and the               ·2·   assuming they're still in business insofar as
·3·   surrounding areas are set out geographically?      ·3·   being part of the community is concerned?
·4·   Would you take a minute and look at it and         ·4·   · · · A.· · I mean, to me, they're like any
·5·   determine whether that's true?                     ·5·   other retail store in the city.· I don't know
·6·   · · · A.· · Yes, sir, it looks accurate to me.     ·6·   exactly where you're going with that.
·7·   · · · Q.· · Okay.· And so in the center -- in      ·7·   · · · Q.· · Well, are they -- what about
·8·   the middle, just below the center line is the      ·8·   Neilson's?· And I don't see Neilson's on here,
·9·   Lafayette County courthouse.· And that's what      ·9·   but it's in the same building as Tallahatchie
10·   we know as "the square," right?                    10·   Gourmet.
11·   · · · A.· · Yes, sir.                              11·   · · · A.· · It's a retail clothing store. I
12·   · · · Q.· · Okay.· And I see a lot of              12·   mean, I don't -- I don't give Neilson's any
13·   establishments in here.· As I said, I've been      13·   more credit than Hinton & Hinton.
14·   down in Jackson since COVID, and I know things     14·   · · · Q.· · Well, and Hinton & Hinton, too.
15·   may have changed.· Some businesses may not have    15·   These are all -- what I'm asking in essence is,
16·   survived; some may have.· But I'm just going to    16·   are these all sort of a vibrant part of the
17·   ask you about a few of these in here.· Square      17·   retail community surrounding the square?
18·   Books -- I'm assuming Square Books and Off         18·   · · · A.· · I mean, any retail businesses on
19·   Square Books and the children's bookstore --       19·   the square bring people to the square.· That
20·   are they still on the square?                      20·   makes it an attraction.· I don't know that one
21·   · · · A.· · As far as I know.· I mean, I know      21·   has precedence over the other.
22·   Square Books is.· I'm not -- I don't know about    22·   · · · Q.· · I agree with you completely.· So
23·   the other two.· I'm assuming they are.             23·   but it's fair to say that the square is
24·   · · · Q.· · Well, what is -- how would you         24·   populated with a number of retail
25·   describe Square Books and the other two,           25·   establishments that attract people to the

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 8 of 44 PageID #: 884

                                               Page 22                                                  Page 23
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   square, correct?                                   ·2·   there when there's 50 people.· I'm assuming,
·3·   · · · A.· · I mean, yeah.· I mean, if you're       ·3·   yeah.
·4·   coming -- if that's your cup of tea that day       ·4·   · · · Q.· · Okay.· I forgot to ask -- no, you
·5·   and you want to shop for retail clothing, but      ·5·   told me.· I take that back.
·6·   there are a lot of other establishments around     ·6·   · · · · · · Do you ever get in the city at
·7·   the square as far as bars and restaurants -- I     ·7·   nighttime?
·8·   mean, there's a mix of -- a lot of combinations    ·8·   · · · A.· · Yes, sir.
·9·   of things that attract people to the square.       ·9·   · · · Q.· · And what is -- what does the square
10·   · · · Q.· · Okay.· YaYa's Frozen Yogurt in the     10·   look like at nighttime on a Thursday, Friday,
11·   upper left-hand corner of the courthouse           11·   or Saturday night?
12·   square, are you familiar with it?                  12·   · · · A.· · Mr. Williams, it depends on -- it
13·   · · · A.· · Never been in it, but I am familiar    13·   depends on what's going on, whether it's a
14·   with it.                                           14·   football game weekend or baseball game weekend.
15·   · · · Q.· · And what is it?· Do you know?          15·   I mean, there are a lot of different variables
16·   · · · A.· · Frozen yogurt, ice cream.· Like I      16·   of what that square will look like at any given
17·   said, I've never been inside the building.         17·   time.· That's kind of an open-ended question.
18·   · · · Q.· · What about The Blind Pig next to       18·   · · · Q.· · Okay.· So sometimes it's very busy?
19·   it?                                                19·   · · · A.· · Yes, sir, sometimes it's so busy,
20·   · · · A.· · Pretty good place to eat.              20·   they close down Jackson Avenue and Van Buren,
21·   · · · Q.· · Have you ever been in there?           21·   you know, because of all the college kids and
22·   · · · A.· · Yes, sir.                              22·   the traffic associated with those two roads.
23·   · · · Q.· · Is it popular?                         23·   · · · Q.· · And what would cause --
24·   · · · A.· · I mean, I've been in there when        24·   · · · · · · · · · (Simultaneous speakers.)
25·   there's three or four people, and I've been in     25·   ///
                                               Page 24                                                  Page 25
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   BY MR. WILLIAMS:                                   ·2·   need to park, right?
·3·   · · · Q.· · What are events that might cause it    ·3·   · · · A.· · Yes, sir.
·4·   to be that busy?                                   ·4·   · · · Q.· · Has parking been an issue in the
·5·   · · · A.· · Most of the time, it's                 ·5·   city that you know of?
·6·   university-related stuff, you know, whether        ·6·   · · · A.· · It has been an issue.· The City of
·7·   it's football, baseball, basketball.· You have     ·7·   Oxford just recently got through with a parking
·8·   a Double Decker festival when there's not a        ·8·   garage.· I don't remember exactly how many cars
·9·   COVID issue that brings in a lot of people.        ·9·   it parked.· 500, maybe.· It seems to have
10·   And there are other events that I just can't       10·   really helped, but, like I said, when you've
11·   think of right now, but . . .                      11·   got 10-, 20,000 people coming to the square,
12·   · · · Q.· · Okay.· And there are other times       12·   even that can get overrun.
13·   when it's not so busy?                             13·   · · · Q.· · So on this map, where is the
14·   · · · A.· · Yes, sir.                              14·   parking garage located?· Can you tell me?
15·   · · · Q.· · And assuming homecoming is 10 on a     15·   · · · A.· · It's north of Monroe Avenue.· Might
16·   scale of 1 to 10 insofar as busy is concerned,     16·   be west of Uptown Coffee.
17·   what is not so busy on a scale of 1 to 10?         17·   · · · Q.· · Okay.· So on this map, we see four
18·   · · · A.· · Mr. Williams, I don't -- maybe I'm     18·   long rectangles that at one point -- right
19·   confused at where you're going with this, but I    19·   behind Oxford Creamery and Uptown Coffee and
20·   mean, the City of Oxford square is a vibrant       20·   north of Monroe -- at one time, those were just
21·   area.· There's going to be people up there at      21·   empty parking lots -- or parking lots; is that
22·   all times.· Now, whether it's a thousand people    22·   correct?
23·   or whether it's 10,000 people is just related      23·   · · · A.· · That's correct.
24·   to what's going on that weekend.                   24·   · · · Q.· · And the parking garage is in there
25·   · · · Q.· · When there's a lot of people, they     25·   now?

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 9 of 44 PageID #: 885

                                               Page 26                                                  Page 27
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   · · · A.· · Yes, sir.                              ·2·   · · · · · · Do you have that knowledge?
·3·   · · · Q.· · Let's see what else is up here.        ·3·   · · · A.· · No, sir, I do not.
·4·   Right across from Uptown Coffee, across Lamar      ·4·   · · · Q.· · Okay.· I'm going to move past
·5·   Boulevard, what do we have?                        ·5·   Exhibit A, and I'm going to bring some other
·6·   · · · A.· · That's the Lafayette County            ·6·   maps up.· And they're just Google Maps, but
·7·   chancery building.                                 ·7·   they're the satellite images as opposed to the
·8·   · · · Q.· · Okay.· And what's in the chancery      ·8·   map image.· So I'm going to take Exhibit A off.
·9·   building?                                          ·9·   And I'm going to put a new file in the chat
10·   · · · A.· · You've got chancery court; you've      10·   box.
11·   got your tax assessor's office; you've got         11·   · · · · · · And, Mr. McLarty, certainly show
12·   Sherry Wall, which is the chancery clerk;          12·   the screen to your counsel before we proceed.
13·   you've got Joel Hollowell and them, which is       13·   · · · · · · · · · MR. O'DONNELL:· I'm looking
14·   the building -- building codes and zoning          14·   · · · · · · over his shoulder, Jack.
15·   regulations; you've got the board of               15·   · · · · · · · · · MR. WILLIAMS:· You can see
16·   supervisors; the county administrator.· I may      16·   · · · · · · it?· Okay.
17·   be leaving somebody out.· But that's the           17·   · · · · · · · · · (Exhibit B was marked for
18·   majority of them.                                  18·   · · · · · · · · · ·identification.)
19·   · · · Q.· · Mississippi has a unique court         19·   BY MR. WILLIAMS:
20·   system -- a relatively unique court system.· Do    20·   · · · Q.· · Mr. McLarty, I'm handing you
21·   you know whether the chancery court, which is      21·   what -- I put on the screen, if you'll look
22·   located in the chancery building, and the          22·   down on the lower left-hand corner, it says
23·   circuit court, which is located in the             23·   Exhibit B.
24·   Lafayette County courthouse -- are you able to     24·   · · · · · · · · · MR. O'DONNELL:· We don't see
25·   determine whether they're of equal stature?        25·   · · · · · · it.
                                               Page 28                                                  Page 29
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   · · · · · · · · · MR. WILLIAMS:· I've got to       ·2·   Exhibit B but zoomed in closer.
·3·   · · · · · · share the screen.· Thank you for       ·3·   · · · Q.· · That's a fair assessment.· It's
·4·   · · · · · · saying that.                           ·4·   just a zoomed-in satellite photograph of the
·5·   BY MR. WILLIAMS:                                   ·5·   square and the surrounding area.· Is that a
·6·   · · · Q.· · Okay.· Now do you see it?              ·6·   fair and accurate representation of how the
·7·   · · · A.· · Yes, sir.                              ·7·   square and the surrounding streets and
·8·   · · · Q.· · And can you tell me what this is?      ·8·   buildings are laid out, to the best of your
·9·   · · · A.· · It's a satellite imagery of the        ·9·   knowledge?
10·   same map you showed on Exhibit A.                  10·   · · · A.· · To the best of my knowledge, yes,
11·   · · · Q.· · So it fairly and accurately            11·   sir.
12·   represents the layout of Oxford on and around      12·   · · · Q.· · If there are changes, they are not
13·   the square.· Is that a fair assessment?            13·   remarkable, with the exception of the addition
14·   · · · A.· · Yes, sir.                              14·   of a parking garage probably; is that fair?
15·   · · · Q.· · That was quick.· I'm going to bring    15·   · · · A.· · Yes, sir.
16·   in a few more.                                     16·   · · · Q.· · It may be Smitty's being torn down,
17·   · · · · · · · · · (Exhibit C was marked for        17·   which is a shame.
18·   · · · · · · · · · ·identification.)                18·   · · · · · · · · · (Exhibit D was marked for
19·   BY MR. WILLIAMS:                                   19·   · · · · · · · · · ·identification.)
20·   · · · Q.· · Mr. McLarty, I have a document that    20·   BY MR. WILLIAMS:
21·   has Exhibit C in the lower corner on your          21·   · · · Q.· · Okay.· Mr. McLarty, this is another
22·   screen.                                            22·   Google satellite image, but it's a little
23·   · · · A.· · I'm looking at it.                     23·   different.· Can you tell me what it is?
24·   · · · Q.· · Can you tell me what that is?          24·   · · · A.· · I mean, it's the center of -- the
25·   · · · A.· · It looks like the same picture as      25·   image is the chancery building, it appears.

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 10 of 44 PageID #: 886

                                               Page 30                                                  Page 31
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   · · · Q.· · Okay.· And the chancery building is    ·2·   the south side being extended out where the
·3·   the building you described a moment ago that       ·3·   Confederate monument is at.
·4·   houses the chancery court and the board of         ·4·   · · · Q.· · Okay.· Now there's a south side and
·5·   supervisors' office and the tax collector and      ·5·   a north side.· Do they both have entrances?
·6·   so on?                                             ·6·   · · · A.· · They both have sidewalk entrances,
·7·   · · · A.· · Yes, sir.                              ·7·   yes, sir.
·8·   · · · Q.· · Okay.· And do you see the little       ·8·   · · · Q.· · Okay.· And what about -- what about
·9·   marker in the upper left-hand corner that says,    ·9·   the grounds themselves around the courthouse?
10·   Search Google Maps and See travel times and        10·   · · · · · · · · · MR. O'DONNELL:· Object to
11·   such?                                              11·   · · · · · · form.· You can answer, if you can.
12·   · · · A.· · Yes, sir, I do.                        12·   · · · A.· · I mean, the grounds themselves -- I
13·   · · · Q.· · The new parking garage is below        13·   mean, you've got sidewalks coming north and
14·   that, in essence, in what was a parking lot; is    14·   south, all the way around the courthouse.
15·   that fair?                                         15·   You've got sidewalks that go out to the street
16·   · · · A.· · Yes, sir.                              16·   on the east and west side.· There's a dozen or
17·   · · · Q.· · Okay.· I am going to take us           17·   so big oak trees and grassy areas in between
18·   back -- I'll have to see which one it is.          18·   the sidewalk and the fence.
19·   · · · · · · So I've returned to the exhibit        19·   · · · Q.· · Are there park benches?
20·   that we've marked as C.· And this is centered      20·   · · · A.· · Yes, sir, there are a few park
21·   on the courthouse square.· Will you tell --        21·   benches.· I don't remember how many, but . . .
22·   will you describe generally how the courthouse     22·   · · · Q.· · Now, can you see my cursor move on
23·   is laid out in the square and the grounds?         23·   the screen?· You may not be able to.
24·   · · · A.· · I mean, basically, the courthouse      24·   · · · A.· · Yes, sir, I can see it.
25·   property is an octagon, for the most part, with    25·   · · · Q.· · Okay.· So I'm going around the
                                               Page 32                                                  Page 33
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   perimeter of the courthouse grounds.· Would you    ·2·   The north and the south probably are 6-, 7-foot
·3·   describe any fencing?                              ·3·   wide entrance, and -- where there's no fencing
·4·   · · · A.· · It's a wrought iron fencing.           ·4·   at all.· And the east and west side are
·5·   · · · Q.· · It's been there as long as you've      ·5·   probably a little smaller, but there's no
·6·   been going to the square, I'd bet.· Is that a      ·6·   gates.
·7·   fair assessment?                                   ·7·   · · · Q.· · And outside of each of those
·8·   · · · A.· · As long as I can remember, yes,        ·8·   entranceways, it leads into a crosswalk that
·9·   sir.                                               ·9·   allows pedestrians to get to or from the
10·   · · · Q.· · Okay.· And so there's wrought iron     10·   courthouse.· Is that a fair assessment?
11·   fencing, but there are four entrance ways,         11·   · · · A.· · That's correct.
12·   four -- I'm going to use "gates" momentarily --    12·   · · · Q.· · Describe for me the signs on the
13·   on the north, south, east, and west side of the    13·   fence that advise people of what access rights
14·   courthouse grounds, right?                         14·   they have to the courthouse grounds.
15·   · · · A.· · There are four openings to the         15·   · · · A.· · I can't, Mr. Williams.· I don't --
16·   courthouse.· There are no gates.                   16·   I don't -- I don't have an answer to that
17·   · · · Q.· · What about entranceways?               17·   question.
18·   · · · A.· · What do you mean, Mr. Williams?        18·   · · · Q.· · Do you know whether there are any
19·   · · · Q.· · Well, I mean, do -- when David         19·   signs that restrict access -- or at least
20·   wants to defend a client in circuit court or       20·   announce restriction of access to the grounds,
21·   sue on behalf of a plaintiff, does he have to      21·   other than signs that state that some of the
22·   scale the gates in order to get in the             22·   parking spots are reserved for the sheriff and
23·   courthouse door?                                   23·   for deputies and for judges?
24·   · · · A.· · No, sir.· There's no gates on the      24·   · · · A.· · The only signs that I can remember
25·   wrought iron fencing.· There are four openings.    25·   are reserved parking signs.· But there could be

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 11 of 44 PageID #: 887

                                               Page 34                                                  Page 35
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   others.· I'm just not up there every day,          ·2·   · · · Q.· · Is it poorly attended?
·3·   so . . .                                           ·3·   · · · A.· · No, sir.· It's a good many people
·4·   · · · Q.· · There are none of which you know?      ·4·   up there when the City of Oxford hosts a
·5·   · · · A.· · None of which I know, yes, sir.        ·5·   Christmas parade or allows it to be hosted. I
·6·   · · · Q.· · Are there any events that take         ·6·   don't think they actually run it, but, I mean,
·7·   place on and around the square on a regular        ·7·   there's -- there's several thousand people.
·8·   basis that you know of?                            ·8·   · · · Q.· · I would like to tell you that
·9·   · · · A.· · On a regular basis?· No, sir.          ·9·   organization is my strong suit, but I'd be
10·   · · · Q.· · Did you ever go to the Christmas       10·   lying to you.
11·   parade when you were young?                        11·   · · · A.· · Fair enough.
12·   · · · A.· · Yes, sir, I did.                       12·   · · · Q.· · So I'm back to the -- just the map.
13·   · · · Q.· · I didn't ask whether you have          13·   The Christmas parade, where does it begin?
14·   children.· Do you have children?                   14·   · · · A.· · Well, you've got to understand,
15·   · · · A.· · I have three.                          15·   Mr. Williams, my kids are -- my oldest is 25;
16·   · · · Q.· · Have you taken them to the             16·   my youngest is 20.· So it's been several years
17·   Christmas parade?                                  17·   since I attended a Christmas parade.· When I
18·   · · · A.· · Yes, sir.                              18·   did attend, it started at Midtown Shopping
19·   · · · Q.· · So describe the Christmas parade       19·   Center and went to the university.· Since then,
20·   for me, if you please.                             20·   I think it's changed, but I'm --
21·   · · · A.· · I mean, Mr. Williams, I guess it's     21·   · · · Q.· · So --
22·   like any other parade with Santa Claus at the      22·   · · · · · · I'm sorry.· I don't mean to be
23·   end.· I don't know how to describe a parade.       23·   speaking over you.· That's a cardinal sin, and
24·   Marching bands, different floats, throwing         24·   Ms. Duckett is going to throw something at me
25·   candy.· That's the best I can do.                  25·   through the screen if I continue to do that.
                                               Page 36                                                  Page 37
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   · · · · · · So Midtown Shopping Center, it's       ·2·   university campus.
·3·   off of this map.· It's north of -- on North        ·3·   · · · Q.· · Okay.· And so when you were talking
·4·   Lamar, correct?                                    ·4·   about a thousand or more people attending, were
·5·   · · · A.· · Correct.· It's at the intersection     ·5·   they on both sides of Lamar, and did they
·6·   of North Lamar and Price Street.                   ·6·   populate the courthouse grounds as they watched
·7·   · · · Q.· · And North Lamar, approximately         ·7·   the floats and the parades go by -- the floats
·8·   how -- from Jefferson Street to Price Street,      ·8·   and the bands?
·9·   approximately how far is that?· Can you            ·9·   · · · A.· · Again, Mr. Williams, I can't speak
10·   reasonably estimate that?                          10·   to that.· I mean, yes, they were on both sides
11·   · · · A.· · Best guess, a quarter of a mile.       11·   of North Lamar.· I always stood at the Graduate
12·   · · · Q.· · Okay.· And so the parade comes down    12·   Hotel area.· That's where I watched the parade,
13·   Lamar Boulevard.· Does it go around the            13·   and that's as far as I can tell you what
14·   courthouse square?                                 14·   happened.
15·   · · · A.· · When I was attending the parade, it    15·   · · · Q.· · You never saw the parade or crowds
16·   did go around the west side of the square and      16·   south of the Graduate Hotel?
17·   continue on to South Lamar.                        17·   · · · A.· · No, sir.
18·   · · · Q.· · And then -- so it would continue       18·   · · · Q.· · Okay.· And the Graduate Hotel on
19·   down here to South Lamar, and then we can't see    19·   the map --
20·   it on the map.· But would it go to                 20·   · · · A.· · North Lamar and Jefferson.
21·   University -- would the parade go to University    21·   · · · Q.· · It's Jefferson and North Lamar
22·   Avenue and then turn west and go to the campus?    22·   Boulevard, right?
23·   · · · A.· · I mean, years ago, it used to turn     23·   · · · A.· · Correct.
24·   down University Avenue.· But I think that got      24·   · · · Q.· · Okay.· Tell me about Christmas
25·   changed where it actually went west to the         25·   lights on the square at Christmastime.

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 12 of 44 PageID #: 888

                                               Page 38                                                  Page 39
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   · · · A.· · I mean, that's a City of Oxford        ·2·   · · · · · · · · · MR. O'DONNELL:· Jack, we
·3·   agenda.· I mean, there are lights up, but, I       ·3·   · · · · · · don't -- we don't have a
·4·   mean, I can't speak to anything about them.        ·4·   · · · · · · photograph.
·5·   · · · Q.· · Do they extend to the courthouse?      ·5·   · · · · · · · · · MR. WILLIAMS:· I guess you're
·6·   · · · A.· · Yes, sir.· There were cables           ·6·   · · · · · · not going to go into the
·7·   installed that allow the Christmas lights to go    ·7·   · · · · · · mind-reading mode.· Let me get that
·8·   aerial.                                            ·8·   · · · · · · up.· Now do you see Exhibit F?
·9·   · · · Q.· · Since you've been a supervisor, has    ·9·   · · · · · · · · · MR. O'DONNELL:· Yeah.
10·   there been any discussion as to whether that       10·   BY MR. WILLIAMS:
11·   should be permitted?                               11·   · · · Q.· · Okay.· So I'm lowering it right
12·   · · · A.· · No, sir.                               12·   now.
13·   · · · Q.· · Has there been any discussion as to    13·   · · · A.· · Yes, sir.· That is the courthouse
14·   whether the lights provide a distraction to        14·   with the Christmas lights attached to it.
15·   motorists?                                         15·   · · · Q.· · Okay.· And what do you see in the
16·   · · · A.· · Not to my knowledge.                   16·   young woman's hand?
17·   · · · · · · · · · (Exhibit F was marked for        17·   · · · A.· · It looks like YaYa's.
18·   · · · · · · · · · ·identification.)                18·   · · · Q.· · Which is the yogurt store, right?
19·   BY MR. WILLIAMS:                                   19·   · · · A.· · That's correct.
20·   · · · Q.· · So, Mr. McLarty, I've got a            20·   · · · Q.· · Does it startle you to see that
21·   document that has Exhibit F at the lower           21·   somebody may have taken a photograph of their
22·   left-hand corner.· And I doubt you know the        22·   child under the Christmas lights with --
23·   young lady.· Her name is Emma York, though.        23·   · · · A.· · No, sir, not at all.
24·   · · · · · · Short of identifying the girl in       24·   · · · Q.· · Why not?
25·   the photograph, do you know what that is?          25·   · · · A.· · I mean, what was the previous --
                                               Page 40                                                  Page 41
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   the next question, Mr. Williams?                   ·2·   aesthetically pleasing.· So I mean, yeah,
·3·   · · · Q.· · Well, are you startled to see a        ·3·   personally, but I can't speak for everybody.
·4·   photograph of a child underneath all of the        ·4·   · · · Q.· · A lot of people probably consider
·5·   Christmas lights, eating frozen yogurt on the      ·5·   it to be an attractive space.· Is that a fair
·6·   courthouse grounds?                                ·6·   assessment?
·7·   · · · A.· · No, sir, I'm not.· I mean, it          ·7·   · · · A.· · I mean, my opinion, Mr. Williams,
·8·   appears to be cold in that picture.· I don't       ·8·   personally, yes, I would agree.
·9·   know that I would want frozen yogurt when it's     ·9·   · · · Q.· · I know the city is not a body and
10·   cold, but . . .                                    10·   the county is not a body, but do you know
11·   · · · Q.· · Do people wander across the            11·   whether the county takes pride in the
12·   courthouse grounds?                                12·   courthouse and its appearance and the way that
13·   · · · A.· · Yes, sir, they do.                     13·   it's the center of the community?
14·   · · · Q.· · And why do they do that?               14·   · · · A.· · Yes, sir, we do.
15·   · · · A.· · To get from point A to point B. I      15·   · · · Q.· · And I know you're not Mayor
16·   mean, it's the -- it's the center of the           16·   Tannehill or part of that governing body, but
17·   square.                                            17·   is it fair to say that it's the pride of the
18·   · · · Q.· · And you can certainly walk around      18·   city also?
19·   the square, but the shortest direction is to       19·   · · · A.· · I can't speak for them.
20·   cut across the grounds; is that fair?              20·   · · · Q.· · Okay.· I've tried to minimize the
21·   · · · A.· · Yes, sir.                              21·   hoops that you have to jump through to see
22·   · · · Q.· · Would you consider the courthouse      22·   these photographs, but you have to jump through
23·   grounds to be an inviting place?                   23·   some hoops for this one.· And I'm going to
24·   · · · A.· · I mean, it's an historical             24·   apologize on the front end.· Well, you're not
25·   building.· I mean, it's -- in my eyes, it's        25·   going to be able to do it, because you're not

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 13 of 44 PageID #: 889

                                               Page 42                                                  Page 43
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   downloading documents.· Let me see if I can do     ·2·   · · · A.· · Yes, I see it now.
·3·   it another way.                                    ·3·   · · · Q.· · And there's certainly no way to
·4·   · · · · · · · · · (Exhibit G was marked for        ·4·   know whether you were there or I was there.
·5·   · · · · · · · · · ·identification.)                ·5·   But do you recognize what it is?
·6·   · · · · · · · · · MR. WILLIAMS:· Okay.· So this    ·6·   · · · A.· · It appears to be the Double Decker
·7·   · · · · · · document is not marked as Exhibit      ·7·   festival.
·8·   · · · · · · G.· It was meant to be.· How do I      ·8·   · · · Q.· · So tell me about the Double Decker
·9·   · · · · · · solve that problem for you,            ·9·   festival.
10·   · · · · · · Ms. Duckett?                           10·   · · · A.· · It's a -- it's a city event that
11·   · · · · · · · · · (Technical discussion.)          11·   attracts a lot of people.· There are a lot of
12·   BY MR. WILLIAMS:                                   12·   art vendors and different-type vendors that set
13·   · · · Q.· · So this has two links, and I'm         13·   up in the parking lot area.· They close off the
14·   going to click them.· You can't see my screen,     14·   square for vehicular traffic, and it's a nice
15·   I bet, though.· Let's fix that.                    15·   event.
16·   · · · · · · Okay.· So I have a document, and it    16·   · · · Q.· · So if I look at the -- I'm having a
17·   has links to images of the Double Decker           17·   hard time orienting myself.· I'm assuming
18·   festival.· And I'm going to click one of them.     18·   that's probably -- if I look at the upper end,
19·   Okay.· So do you see the image of the              19·   I'm assuming that's the northern end of the
20·   courthouse with people all around it on my         20·   square.· I see a stage.· Do you know what that
21·   screen?                                            21·   is?
22·   · · · A.· · No, sir, I do not.                     22·   · · · A.· · That's -- to me, that appears to be
23·   · · · · · · · · · (Technical discussion.)          23·   the south side on the upper end.· To me, on the
24·   · · · Q.· · So this is the first click on that     24·   bottom of the picture, you have First National
25·   document.· Do you see the photograph in the --     25·   Bank and the Thompson building.
                                               Page 44                                                  Page 45
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   · · · Q.· · I stand corrected, because I see       ·2·   accurate statement.
·3·   City Grocery in the right-hand at about            ·3·   · · · Q.· · More than 50?
·4·   2 o'clock.· Okay.                                  ·4·   · · · A.· · I don't know.
·5·   · · · · · · So that stage, do you know the         ·5·   · · · Q.· · I'm getting ready to click the
·6·   function of the stage?                             ·6·   second link.· And I'll have to share the screen
·7·   · · · A.· · I really don't remember the stage      ·7·   again.· And what do we have here?
·8·   being on the south side, but I mean, they bring    ·8·   · · · A.· · The same -- it looks like the same
·9·   in live -- live music.· I mean, they have          ·9·   event, just a different camera angle zoomed in
10·   different bands and artists come perform.          10·   on the courthouse more.
11·   · · · Q.· · So it's a -- in addition to having     11·   · · · Q.· · Are there tents on the courthouse
12·   artists who display their wares -- and we see      12·   square?
13·   that on the tents on the left and right side of    13·   · · · A.· · It appears to be, yes, sir.
14·   the screen -- there are also musicians who play    14·   · · · Q.· · And people milling around?
15·   on the stage, right?                               15·   · · · A.· · Yes, sir.
16·   · · · A.· · That's correct.                        16·   · · · Q.· · It looks like there are a lot of
17·   · · · Q.· · Are there people on the courthouse     17·   tents that are circling the perimeter of the
18·   grounds during these events?                       18·   square.· Do you know what is housed under
19·   · · · A.· · Yes, sir.                              19·   those?
20·   · · · Q.· · About how many people could fit on     20·   · · · A.· · Most of the time, that's the food
21·   the courthouse grounds?· Can you assess that?      21·   vendors, because the courthouse grounds, years
22·   · · · A.· · Mr. Williams, I -- that would be       22·   ago, was set up to -- to be the power supply
23·   like taking a stab in the dark.· I don't know.     23·   for most of the vendors that were serving food.
24·   · · · Q.· · More than 10?                          24·   · · · Q.· · Okay.· And how did that work?
25·   · · · A.· · Yes, sir.· That would be an            25·   · · · A.· · I was not a supervisor at the time

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 14 of 44 PageID #: 890

                                               Page 46                                                  Page 47
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   when that came to light, but I do know, because    ·2·   or out of the square are closed off?· Do I
·3·   of my employment with the City of Oxford           ·3·   recall that correctly?
·4·   Utilities, that there was a lot of                 ·4·   · · · A.· · Yes, sir.· The City of Oxford had
·5·   infrastructure work done around the courthouse     ·5·   put up -- they put up bollards and at certain
·6·   to provide power to those vendors.                 ·6·   points in times, I'm assuming it would be left
·7·   · · · Q.· · Did the county approve that?           ·7·   up to the police chief, Jeff McCutchen, on
·8·   · · · A.· · I assume, Mr. Williams.· That was      ·8·   whether or not to close the road due to
·9·   before my time as board supervisor, so . . .       ·9·   pedestrian traffic.
10·   · · · Q.· · Well, that is in the county's          10·   · · · Q.· · And I'm going to go back to
11·   jurisdiction, right or wrong?                      11·   Exhibit A.
12·   · · · A.· · The courthouse grounds, yes, sir,      12·   · · · · · · So if we turn to Exhibit A, which
13·   they're in the county jurisdiction.                13·   is just the map, do you have that up on your
14·   · · · Q.· · And any changes --                     14·   screen now?
15·   · · · · · · · · · (Simultaneous speakers.)         15·   · · · A.· · Yes, sir.
16·   · · · A.· · Go ahead.                              16·   · · · Q.· · Okay.· And to the best of your
17·   · · · Q.· · Any changes to the infrastructure      17·   recollection, what roads have been barricaded
18·   that would be the responsibility -- at least       18·   to -- I guess, for the benefit of pedestrian
19·   approval, would be the responsibility of the       19·   traffic?
20·   county?                                            20·   · · · A.· · The one road in particular that
21·   · · · A.· · I would think so, yes, sir.            21·   gets closed that I've seen personally is East
22·   · · · Q.· · Now, if I recall correctly -- and      22·   Jackson Avenue, just west of the square.
23·   correct me if I'm mistaken -- you said that on     23·   · · · Q.· · Okay.· And so looking on this map,
24·   some weekends with particularly well-attended      24·   then, East Jackson Avenue runs -- is the
25·   events, that some of the streets leading into      25·   northern boundary of the courthouse, correct?
                                               Page 48                                                  Page 49
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   · · · A.· · Correct.                               ·2·   What's the Library?
·3·   · · · Q.· · And so are you saying it's             ·3·   · · · A.· · It's a restaurant/bar, as well.
·4·   barricaded approximately where YaYa's Frozen       ·4·   · · · Q.· · The Library does an enviable
·5·   Yogurt is?                                         ·5·   business.· Is that fair to say?
·6·   · · · A.· · No, sir.· Further to the west.         ·6·   · · · A.· · It seems to be a pretty popular
·7·   Right there.                                       ·7·   place.
·8·   · · · Q.· · Okay.· And so you see where the        ·8·   · · · Q.· · Yeah, okay.· And so in between the
·9·   Renasant Bank sign is?                             ·9·   Library and this row of buildings right on the
10·   · · · A.· · Yes, sir.                              10·   square, am I correct in recalling that that's
11·   · · · Q.· · About there?                           11·   an alleyway?
12·   · · · A.· · Correct.                               12·   · · · A.· · Yes, sir.
13·   · · · Q.· · And to the west, about how far?        13·   · · · Q.· · Okay.· When the square is really
14·   · · · A.· · I think it goes all the way down to    14·   busy, do you know whether people walk up and
15·   Ninth Street.                                      15·   down and mill around it?
16·   · · · Q.· · So Ninth Street is the street that     16·   · · · A.· · To the best of my knowledge, yes,
17·   borders the federal courthouse and St. Peter's     17·   sir.· They barricade it off, too.
18·   Episcopal, correct?                                18·   · · · Q.· · Okay.· And of course, we have Ajax,
19·   · · · A.· · That's correct.                        19·   which that's a restaurant and a bar, correct?
20·   · · · Q.· · Now, if we go south of that area,      20·   · · · A.· · Correct.
21·   we see Saint Leo's, which I think this was         21·   · · · Q.· · And even though it's not mentioned
22·   their bar, if I remember correctly, and it says    22·   on here, Boure is a restaurant and a bar, and
23·   "takeout."· We have Rafters.· What is Rafters?     23·   it's in the general vicinity of YaYa's; is that
24·   · · · A.· · It's a restaurant/bar.                 24·   correct?
25·   · · · Q.· · And then the Library is down here.     25·   · · · A.· · Correct.

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 15 of 44 PageID #: 891

                                               Page 50                                                  Page 51
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   · · · Q.· · Okay.· And adjacent to Square Books    ·2·   · · · A.· · Yes, sir, I guess that's a fair
·3·   down here on the southern end, that's City         ·3·   statement.
·4·   Grocery, and it's a high-end restaurant and a      ·4·   · · · Q.· · Is it fair to say that's part of
·5·   bar; is that correct?                              ·5·   the reason why this section of East Jackson is
·6·   · · · A.· · Correct.                               ·6·   closed off, is because there are so many people
·7·   · · · Q.· · Have you ever been in the bar          ·7·   milling about?
·8·   upstairs?                                          ·8·   · · · A.· · That would be my take on it,
·9·   · · · A.· · I have.                                ·9·   Mr. Williams.
10·   · · · Q.· · Does it ever fill up?                  10·   · · · · · · Can I interrupt you a minute to use
11·   · · · A.· · It wasn't that night.                  11·   the restroom?
12·   · · · Q.· · You've only been once?                 12·   · · · · · · · · · MR. WILLIAMS:· Absolutely.
13·   · · · A.· · I've only been once.· You said it      13·   · · · · · · · · · THE VIDEOGRAPHER:· We're off
14·   was high-end.                                      14·   · · · · · · the record.· The time is 10:14 a.m.
15·   · · · Q.· · And then down here in the southeast    15·   · · · · · · · · · (Recess from 10:14 a.m. to
16·   quadrant, we have Proud Larry's, and that's a      16·   · · · · · · · · · ·10:25 a.m.)
17·   restaurant and a bar, right?                       17·   · · · · · · · · · THE VIDEOGRAPHER:· We are
18·   · · · A.· · Correct.                               18·   · · · · · · back on the record.· The time is
19·   · · · Q.· · Okay.· Is it fair to say that -- I     19·   · · · · · · 10:25 a.m.
20·   think that beeping is on my end, and I don't       20·   BY MR. WILLIAMS:
21·   know what it is.· I'm sorry for the                21·   · · · Q.· · Mr. McLarty, before we broke, we
22·   distraction.                                       22·   were discussing the fact that there are some
23·   · · · · · · Is it fair to say that these are       23·   times when the square -- can you hear me?
24·   all establishments that are popular with people    24·   · · · A.· · Yes, sir.
25·   who are on the square to celebrate an event?       25·   · · · Q.· · Okay.· There are some times when
                                               Page 52                                                  Page 53
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   the square is pretty vibrant and active.· Is       ·2·   · · · A.· · Well, you've got so many people,
·3·   that a fair assessment?                            ·3·   whether it be the majority college-aged kids or
·4·   · · · A.· · That's correct.· I mean, when          ·4·   alumni.· I mean, you've only got so many square
·5·   college is in session, I mean, it's -- it's        ·5·   foot of buildings they can get into.· And, I
·6·   more than normal.                                  ·6·   mean, there's a line, like -- some nights I've
·7·   · · · Q.· · Well, so tell me about when college    ·7·   seen a line at the Library that would stretch
·8·   is in session.· How is it more than normal?        ·8·   500 yards long, trying to get in that building.
·9·   · · · A.· · Well, I mean, you get the majority     ·9·   · · · Q.· · Okay.· I'm going to pull Exhibit A
10·   of your college kids coming up there at night,     10·   up again.· So the Library is the bar -- and I
11·   bar hopping, I mean, for lack of a better word.    11·   guess it's a restaurant, because I think in
12·   · · · Q.· · I never did that when I was in         12·   Mississippi you have to serve food.
13·   school.· But I understand that to have been the    13·   · · · A.· · You have to serve food.· That's
14·   case.· And on weekends when alumni are in town,    14·   correct.
15·   a lot of parents and kids on the square, eating    15·   · · · Q.· · But it's on Van Buren on the west
16·   out and going to the bars?                         16·   side of the square and that little alley that
17·   · · · A.· · Yes, sir.                              17·   we were talking about a moment ago, right?
18·   · · · Q.· · Do you think the Oxford Police         18·   · · · A.· · That's correct.
19·   Department manages that sort of excitement and     19·   · · · Q.· · And so when you say there's a line,
20·   vibrance responsibly?                              20·   is it -- does that line extend up the alleyway
21·   · · · A.· · I mean, from my opinion, for what      21·   towards --
22·   it's worth, you know, I think they do a pretty     22·   · · · A.· · It goes all the way up the alleyway
23·   good job.· You know, it's a pedestrian             23·   to East Jackson and then will turn, depending
24·   nightmare up there at times.                       24·   on the night and who is in charge, I guess,
25·   · · · Q.· · Explain that, please.                  25·   whether it goes east or west on Jackson.

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 16 of 44 PageID #: 892

                                               Page 54                                                  Page 55
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   · · · Q.· · So it extends a full block, in         ·2·   History not allowing them.· But Sheriff East
·3·   essence, is that -- am I reading the map           ·3·   has gotten two cameras installed, I believe, on
·4·   correctly and listening to you correctly?          ·4·   city-owned light poles that project on the
·5·   · · · A.· · Yes, sir.                              ·5·   north and south side of the courthouse.
·6·   · · · Q.· · Okay.· I'm in the wrong business.      ·6·   · · · Q.· · And when did that happen?
·7·   · · · · · · Do you know how the Oxford Police      ·7·   · · · A.· · When he took office, right after he
·8·   Department manages crowds like that?· I mean,      ·8·   took office.· February -- sometime around that
·9·   do you have any familiarity with or                ·9·   general time in 2020.
10·   understanding generally?                           10·   · · · Q.· · February of 2020?
11·   · · · A.· · I do not.                              11·   · · · A.· · Yes, sir.
12·   · · · Q.· · Okay.· Have you ever had a chance      12·   · · · Q.· · Did he discuss that with the board
13·   to inquire about it?                               13·   beforehand?
14·   · · · A.· · No, sir.                               14·   · · · A.· · Yes, he did.
15·   · · · Q.· · Do you know whether there are any      15·   · · · Q.· · And what did he state?
16·   cameras on the square?· When I say "cameras,"      16·   · · · A.· · He just felt like that the camera
17·   cameras that are monitored by the Oxford Police    17·   angles that the city had -- because
18·   Department?                                        18·   Sheriff East used to be the police chief of the
19·   · · · A.· · Yes, sir, I know that there are        19·   city -- there were some blind spots around the
20·   cameras.· I can't tell you how many.               20·   courthouse, and he wanted to try to have a
21·   · · · Q.· · Are there any cameras on the           21·   better visual view of that.· And so we
22·   Lafayette County courthouse grounds?               22·   authorized him to put up two cameras.· Again, I
23·   · · · A.· · There are cameras inside the           23·   don't know exactly where he staged them, but I
24·   building.· There's none on the exterior of the     24·   do know that they're not on the building.
25·   building, to my knowledge, due to Archives and     25·   · · · Q.· · Do you know whether they're
                                               Page 56                                                  Page 57
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   monitored by someone in the sheriff's office?      ·2·   · · · · · · · · · MR. WILLIAMS:· Are they still
·3·   · · · A.· · I don't know that for sure, but I      ·3·   · · · · · · Bates numbers, David?
·4·   believe they are on the same fiber line or         ·4·   · · · · · · · · · MR. O'DONNELL:· They should
·5·   software that goes to OPD, and I think OPD         ·5·   · · · · · · be.
·6·   monitors it, to the best of my recollection.       ·6·   · · · · · · · · · MR. WILLIAMS:· I mean, it's
·7·   · · · Q.· · Which I guess makes sense, because     ·7·   · · · · · · been so long.· Nobody uses stamps
·8·   when things are really vibrant, they're on the     ·8·   · · · · · · anymore, though, right?
·9·   square anyway, right?                              ·9·   · · · · · · · · · MR. O'DONNELL:· Right.
10·   · · · A.· · They're in that general vicinity,      10·   · · · · · · They're electronically affixed.
11·   yes, sir.                                          11·   · · · · · · You'll see the Bates number is
12·   · · · Q.· · Okay.· I'm going to shift gears on     12·   · · · · · · actually upside down on your
13·   you.                                               13·   · · · · · · document.· It's at the top.
14·   · · · · · · · · · (Exhibit H was marked for        14·   · · · · · · · · · MR. WILLIAMS:· So it's
15·   · · · · · · · · · ·identification.)                15·   · · · · · · Lafayette County Doc000394, if I'm
16·   BY MR. WILLIAMS:                                   16·   · · · · · · reading it correctly.
17·   · · · Q.· · Okay.· Have I successfully shared      17·   · · · · · · · · · MR. O'DONNELL:· Looks like
18·   the screen?                                        18·   · · · · · · it.
19·   · · · A.· · I've got it on my screen, yes, sir.    19·   BY MR. WILLIAMS:
20·   · · · Q.· · Okay.· So this is a email from         20·   · · · Q.· · Mr. McLarty, are you familiar with
21·   Sherry Wall.· And what I'm including is a          21·   this document?
22·   document entitled, Order: Amendment To Facility    22·   · · · A.· · Yes, sir.
23·   Use Ground -- Regarding Use Of Courthouse          23·   · · · Q.· · Tell me what it is.
24·   Grounds.· And it bears the Lafayette County        24·   · · · A.· · I mean, it's an amendment to the
25·   Bates --                                           25·   facility use policy regarding the courthouse

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 17 of 44 PageID #: 893

                                               Page 58                                                  Page 59
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   grounds.                                           ·2·   with permit requests.· And, you know, we were
·3·   · · · Q.· · And this is a true and authentic --    ·3·   trying to make it where -- there was so much
·4·   let me back up.· Strike that.                      ·4·   going on at that time frame, if I'm thinking
·5·   · · · · · · Is this the policy that's in place     ·5·   when this happened -- that we felt like we
·6·   now insofar as -- or is this incorporated in       ·6·   needed to loosen up on our restrictions,
·7·   the usage policy for the courthouse grounds?       ·7·   because so many people wanted to -- to -- I
·8·   · · · A.· · The -- the four person -- less than    ·8·   don't know if "protest" is the word I need to
·9·   four people around the Confederate memorial        ·9·   use -- voice their First Amendment right.
10·   holds true.· But I thought we had changed the      10·   · · · · · · And we felt like four people could
11·   30 days to 14.                                     11·   do that around the Confederate memorial without
12·   · · · Q.· · You know, now that you mention it,     12·   impeding pedestrian traffic, because the
13·   there's a later document that I'll get to          13·   crosswalk comes right up to it.· Any more than
14·   that -- I think that it states that.· But this     14·   four would create a safety hazard, in my
15·   will -- did I hear David in the background?        15·   professional opinion.· That's the gist of where
16·   · · · A.· · No, sir.                               16·   that came about.
17·   · · · Q.· · Okay.· Tell me how this came about.    17·   · · · · · · · · · MR. WILLIAMS:· I'm going to
18·   · · · A.· · I mean, Mr. Williams, sometimes        18·   · · · · · · have to apologize.· I've got
19·   it's hard to remember what I did last week,        19·   · · · · · · 5 percent on my computer.· I'm
20·   much less a year ago, eight months ago.            20·   · · · · · · going to have to go grab my power
21·   · · · · · · But we were -- the county              21·   · · · · · · cord real quickly.· I am so sorry.
22·   administrator, we had conversations with her       22·   · · · · · · Hold that thought.
23·   because we were -- her office was getting          23·   · · · · · · · · · THE VIDEOGRAPHER:· We are off
24·   flooded at times -- and I don't -- I'm not         24·   · · · · · · the record.· The time is 10:40 a.m.
25·   looking at the date on this right now -- but       25·   · · · · · · · · · (Off-the-record discussion
                                               Page 60                                                  Page 61
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   · · · · · · · · · ·from 10:40 a.m. to              ·2·   with the county administrator, which relayed
·3·   · · · · · · · · · ·10:42 a.m.)                     ·3·   the sheriff's concerns to us and things that
·4·   · · · · · · · · · THE VIDEOGRAPHER:· We are        ·4·   were going on at the time.· We met as a board
·5·   · · · · · · back on the record.· The time is       ·5·   in executive session and had a discussion about
·6·   · · · · · · 10:42 a.m.                             ·6·   it, and we came up with what we felt was a
·7·   BY MR. WILLIAMS:                                   ·7·   policy that would allow some people to stand
·8·   · · · Q.· · Mr. McLarty, if I recall correctly,    ·8·   out on the Confederate memorial without having
·9·   you testified that the county administrator        ·9·   to apply for a permit, which the county
10·   brought a concern to the board's attention; is     10·   administrator was getting a lot of permit
11·   that correct?                                      11·   requests.
12·   · · · A.· · I don't understand that,               12·   · · · · · · We felt like we were just laxing
13·   Mr. Williams.                                      13·   our policy a little bit to allow somebody to
14·   · · · Q.· · Well, then let's get me -- let's       14·   express their First Amendment right.· And as
15·   get me in between the lines again.                 15·   long as they kept it to a small group, we
16·   · · · · · · How did this issue come to the         16·   didn't feel the need, if they were less than
17·   board's attention?· And I apologize --             17·   four, that -- and they stayed outside of
18·   · · · · · · · · · MR. O'DONNELL:· Object to        18·   courthouse grounds -- if I remember correctly,
19·   · · · · · · form.                                  19·   they had to be around the monument itself.· If
20·   BY MR. WILLIAMS:                                   20·   it came inside the wrought iron fence, I still
21·   · · · Q.· · -- if you've answered this, but I      21·   think that it was one or more.
22·   didn't write it down well enough.                  22·   · · · · · · But for an organized event would
23·   · · · · · · · · · MR. O'DONNELL:· You can          23·   require a permit.· I might be not correct on
24·   · · · · · · answer.                                24·   that, but I think that's the way it was worded.
25·   · · · A.· · We -- the sheriff was in contact       25·   I mean, so yes, I mean, it was a conversation

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 18 of 44 PageID #: 894

                                               Page 62                                                  Page 63
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   between the county administrator, the sheriff,     ·2·   · · · · · · it, Jack.
·3·   and they brought concerns to us.                   ·3·   · · · · · · · · · MR. WILLIAMS:· Is that good
·4·   · · · Q.· · Okay.· Let's switch gears.· And I      ·4·   · · · · · · to go?
·5·   think this document will confirm your              ·5·   · · · · · · · · · MR. O'DONNELL:· Yeah.
·6·   recollection about the timeline being changed.     ·6·   BY MR. WILLIAMS:
·7·   I'm going to go out of sequence, Ms. Duckett.      ·7·   · · · Q.· · Okay.· So, Mr. McLarty, can you
·8·   This will be Exhibit J.                            ·8·   tell me what this is?· And tell me when you
·9·   · · · · · · · · · (Exhibit J was marked for        ·9·   want me to move it up.
10·   · · · · · · · · · ·identification.)                10·   · · · A.· · It's a facility use policy that we
11·   BY MR. WILLIAMS:                                   11·   had in effect, effective July 20th, 2020.
12·   · · · Q.· · Okay.· Mr. McLarty, I have a           12·   · · · Q.· · Now, it's my understanding that the
13·   document that's entitled, Facility Use Policy.     13·   document did not exist in this consolidated
14·   It says, Effective Date:· July 20, 2020, and       14·   form on July 20, 2020; is that correct?
15·   Last Reviewed:· March 4, 2019.                     15·   · · · A.· · I don't know, Mr. Williams. I
16·   · · · · · · If I understand correctly, this is     16·   mean, I -- we voted to adopt it.· There may
17·   the current policy.· And what I would like for     17·   have been a tweak here and there, but I -- I
18·   you to do is let David review this with you,       18·   don't know.· I mean, I don't guess I
19·   too.· And y'all tell me when you want me to        19·   understand.· The document was presented to the
20·   move it up so you can verify that I have           20·   board of supervisors, and we voted to establish
21·   provided the current document.· Okay?· Because     21·   this policy.
22·   it's -- it's easy to get all these confused,       22·   · · · · · · · · · MR. WILLIAMS:· Can we go off
23·   and I want to make certain we're all on the        23·   · · · · · · the record for just a minute?
24·   same page.                                         24·   · · · · · · · · · THE VIDEOGRAPHER:· Sure.· We
25·   · · · · · · · · · MR. O'DONNELL:· It looks like    25·   · · · · · · are off the record.· The time is
                                               Page 64                                                  Page 65
·1·   · · · CHAD MCLARTY                                 ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   ·10:51 a.m.                                        ·2·   BY MR. WILLIAMS:
·3·   · · · ·(Off-the-record discussion                  ·3·   · · · Q.· · Okay.· Mr. McLarty, I am scrolling
·4·   · · · · from 10:51 a.m. to                         ·4·   down to page 2.· And there's a provision that's
·5·   · · · · 10:53 a.m.)                                ·5·   entitled, Courthouse Grounds.· Do you recall
·6·   · · · ·THE VIDEOGRAPHER:· We're back               ·6·   how this provision came about?
·7·   ·on the record.· The time is                       ·7·   · · · A.· · Give me just a second,
·8·   ·10:53 a.m.                                        ·8·   Mr. Williams.
·9·   · · · ·MR. O'DONNELL:· Okay.· This                 ·9·   · · · Q.· · Take all the time you need.
10·   ·is David.· Regarding Exhibit J,                   10·   · · · A.· · Mr. Williams, it goes back to what
11·   ·which is the facility use policy                  11·   we talked about just a few minutes ago with the
12·   ·that's dated -- reflecting July 20,               12·   four or less.· Due to all the permit
13·   ·2020, revisions, this document was                13·   applications that were coming in, the
14·   ·finally presented to the board in                 14·   complexity of what was going on at the time in
15·   ·its January 4, 2021 meeting, at                   15·   2020, you know, in my personal opinion, you
16·   ·which time it was reviewed and                    16·   know, things change, and a lot of times, we try
17·   ·approved, the purpose of which was                17·   to react to different things in this world.
18·   ·to combine all the changes that the               18·   · · · · · · You know, the Constitution of the
19·   ·board had made during 2020 into one               19·   United States has been amended a bunch of
20·   ·document so that it would be one                  20·   times.· I don't think you can write everything
21·   ·document posted on the website,                   21·   in to cover everything.· So we felt a need
22·   ·which reflected the current version               22·   that -- you know, we were having so many
23·   ·of the facility use policy.                       23·   requests that we allowed a few to stand out in
24·   · · · ·MR. WILLIAMS:· Thank you.                   24·   front of the Confederate memorial without a
25·   · · · ·MR. O'DONNELL:· Okay.                       25·   permit.· But if they impeded the sidewalk, then

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 19 of 44 PageID #: 895

                                               Page 66                                                  Page 67
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   it would be a violation, or if they interrupted    ·2·   lot of friction in our society.· I mean, I --
·3·   county business, you know, there would have to     ·3·   I'm sure there were countless other things, but
·4·   be something done about it.                        ·4·   I just -- people were very passionate on either
·5·   · · · Q.· · Now, you mentioned complexity of       ·5·   side of the fence, and, you know, it caused a
·6·   the time at 2020.· And I don't mean to misstate    ·6·   lot of people to want to come voice their
·7·   you.· If I am, correct me.· What did you mean      ·7·   opinion, their First Amendment right, which,
·8·   by that?                                           ·8·   you know, is fine.
·9·   · · · A.· · You know, outside of COVID, in         ·9·   · · · · · · We were just trying to -- trying to
10·   2020, I think everybody is well aware that         10·   react to what was going on.· I don't know how
11·   there were some ongoing issues, a lot of           11·   else to phrase it.
12·   protests in our country due to various factors.    12·   · · · Q.· · Do you have an opinion as to
13·   And, I mean, I think you could just pick one if    13·   whether the policy should reflect what is going
14·   you wanted to.· I don't know that I could name     14·   on at a given time?
15·   them all.                                          15·   · · · A.· · Mr. Williams, I don't know that I
16·   · · · Q.· · Was George Floyd's death one of the    16·   have an opinion on it, but, I mean, it's --
17·   reasons --                                         17·   it's our job as county supervisors and -- you
18·   · · · A.· · Yes, sir.· He would be one of the      18·   know, to try to take advice from the county
19·   factors, yes, sir.                                 19·   administrator and sheriff.· And that's the road
20·   · · · Q.· · Are there any others that come to      20·   we tried to go down.· I mean, we listened to
21·   mind?                                              21·   the ones we put in that position for advice and
22·   · · · A.· · I mean, you know, there's been so      22·   input, and these were the things the sheriff
23·   many things going on in 2020.· I mean, Breonna     23·   had had conversations with us about -- and the
24·   Taylor would probably be one of them.· There       24·   county administrator.
25·   were numerous things that happened to cause a      25·   · · · Q.· · Did the sheriff ever personally
                                               Page 68                                                  Page 69
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   appear in front of the board?                      ·2·   that correct?
·3·   · · · A.· · Yes, sir.· He was in executive         ·3·   · · · A.· · I mean, there's no business
·4·   session several times in conversations about       ·4·   conducted around the Confederate memorial, but
·5·   facility use policy.                               ·5·   there are people coming in and out of that
·6·   · · · Q.· · When you say "several times," more     ·6·   south entrance to get to business in the
·7·   than two?                                          ·7·   courthouse, yes.
·8·   · · · A.· · I'm going to say yes, off the top      ·8·   · · · Q.· · And there are three other ways to
·9·   of my head, Mr. Williams.· The majority of the     ·9·   get onto the courthouse grounds, in addition to
10·   time, regardless of the conversation we're         10·   that south entrance.· That's correct, isn't it?
11·   having, the sheriff is in the room with us in      11·   · · · A.· · That's correct.· But if I just had
12·   executive session.                                 12·   my coffee at Square Books, I don't want to walk
13·   · · · Q.· · Do you recall the last time that       13·   around it.· I want to take the path of least
14·   y'all revisited the four-or-less limit that is     14·   resistance.
15·   contained in this provision that begins,           15·   · · · Q.· · Now, the language in here says that
16·   Courthouse Grounds?                                16·   it's primarily a place of court business.
17·   · · · A.· · Mr. Williams, I don't -- we            17·   · · · A.· · That's correct.
18·   adopted -- I mean, we proposed that or adopted     18·   · · · Q.· · But it's not exclusively a place of
19·   that in July of last year.· I don't recall         19·   court business; is that correct?
20·   another conversation about the four-or-less        20·   · · · A.· · No, sir.· I mean, you've got the
21·   since then.· I think everybody was fairly happy    21·   election commissioners, you know, circuit
22·   with the way it was working.· If there was a       22·   clerk, the election process, marriage license,
23·   conversation, I don't remember.                    23·   things of that nature.
24·   · · · Q.· · Now, no courthouse business is         24·   · · · · · · · · · (Exhibit M was marked for
25·   conducted around the Confederate soldier; is       25·   · · · · · · · · · ·identification.)

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 20 of 44 PageID #: 896

                                               Page 70                                                  Page 71
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   BY MR. WILLIAMS:                                   ·2·   assuming that it's August 9 of 2020.
·3·   · · · Q.· · Okay.· Mr. McLarty, I'm handing you    ·3·   · · · · · · Does that refresh your
·4·   a document that has Exhibit M at the bottom,       ·4·   recollection?
·5·   and it also says, Rash - Sheriff's Department,     ·5·   · · · A.· · No, sir.· I was not part of this
·6·   docs 1, 2, 3, and 4.                               ·6·   email correspondence, so, I mean, this is the
·7·   · · · · · · And tell me when you want me to        ·7·   first time I've seen it.
·8·   scroll up so you can read these.· Okay?· So you    ·8·   · · · Q.· · Who is Deannie McLarty?· Do you
·9·   can get through it.                                ·9·   know?
10·   · · · A.· · Mr. Williams, I can't read anything    10·   · · · A.· · That's my sister.
11·   that says.                                         11·   · · · Q.· · So do you know anything about her
12·   · · · Q.· · Okay.· I'm just showing it to you.     12·   having prayer meetings on the courthouse lawn?
13·   This is how it was produced to us.                 13·   · · · A.· · Yes, sir.· I'm aware that she
14·   · · · A.· · All right.                             14·   applied for a permit and had prayer meetings
15·   · · · Q.· · Okay.                                  15·   with several of the ministers in this
16·   · · · A.· · Okay.                                  16·   community.
17·   · · · Q.· · Okay.· So do you know what this        17·   · · · Q.· · Okay.· And so tell me about that,
18·   series of documents is?                            18·   what you know.
19·   · · · A.· · Not really.· I mean, it seems to be    19·   · · · A.· · Mr. Williams, all I know is the
20·   communication between the sheriff and Chief        20·   event occurred.· I was not in attendance.
21·   McCutchen and the university police chief.         21·   · · · Q.· · Did she talk to you about it?
22·   · · · Q.· · So on this last page, there's a        22·   · · · A.· · She asked me one time over the
23·   statement that says, It's Deannie McLarty doing    23·   phone what I thought about it, and I said I
24·   a prayer meeting on the courthouse lawn on         24·   thought it was a good idea.
25·   the 9th.· And it's dated July 28th.· So I'm        25·   · · · Q.· · And how did she describe it when
                                               Page 72                                                  Page 73
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   she spoke with you about it over the phone?        ·2·   did you base your opinion to her that it would
·3·   · · · A.· · I mean, she was excited about it,      ·3·   be a good idea, then?
·4·   Mr. Williams.· It's something she's pretty         ·4·   · · · A.· · Mr. Williams, I believe in the
·5·   passionate about.                                  ·5·   power of prayer.· I'm a religious man, so . . .
·6·   · · · Q.· · Did she describe the clergy who        ·6·   · · · Q.· · Did the courthouse lawn seem -- and
·7·   would be in attendance?                            ·7·   I'm not trying to -- I'm not being dismissive.
·8·   · · · A.· · The main one that I'm aware of is      ·8·   So if that tone -- I want to make certain that
·9·   Fish Robinson.                                     ·9·   you understand that that's not the tone of my
10·   · · · Q.· · And you will probably have to spell    10·   question.
11·   that for Ms. Duckett, just to make certain she     11·   · · · · · · But did it seem to you that the
12·   gets the name down correctly.                      12·   courthouse lawn was an appropriate place to
13·   · · · A.· · It's Fish, F-I-S-H.· Robinson,         13·   celebrate faith and to draw upon faith?
14·   R-O-B-I-N-S-O-N.                                   14·   · · · A.· · I mean, Mr. Williams, I believe
15·   · · · Q.· · And what congregation or church        15·   anywhere is an appropriate place, to be honest
16·   does --                                            16·   with you.
17·   · · · A.· · He's the pastor of Community Church    17·   · · · Q.· · Some people believe you can pray
18·   in Oxford.                                         18·   wherever you are.· Is that -- does that meet
19·   · · · Q.· · Was there anybody else on the --       19·   with your beliefs?
20·   · · · A.· · Mr. Williams, I was not in             20·   · · · A.· · Yes, sir.
21·   attendance, so I don't know.                       21·   · · · Q.· · Did she speak with you after the
22·   · · · Q.· · Did she state that it would be only    22·   prayer meeting?
23·   one?                                               23·   · · · A.· · I mean, yes, sir.· She's my sister,
24·   · · · A.· · She did not advise me either way.      24·   so we would have spoken.
25·   · · · Q.· · Well, when you were able -- on what    25·   · · · Q.· · Did she speak with you about the

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 21 of 44 PageID #: 897

                                               Page 74                                                  Page 75
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   prayer meeting after the prayer meeting?           ·2·   Exhibit J, and I'm looking at the section that
·3·   · · · A.· · I do not recall.· I don't recall.      ·3·   has the subheading, Applications for Usage.
·4·   · · · Q.· · Is it fair to say that that was not    ·4·   And the second bullet point reads,
·5·   county business, though?                           ·5·   "Applications should be submitted to the county
·6·   · · · · · · · · · MR. O'DONNELL:· Object to        ·6·   administrator at least 14 days in advance of
·7·   · · · · · · form.· You can answer.                 ·7·   the day needed."
·8·   · · · A.· · Yes, that was not county business.     ·8·   · · · How was that 14-day period arrived at?
·9·   · · · Q.· · Now this, definition of "courthouse    ·9·   · · · A.· · The board had conversations, again,
10·   grounds" on page 2 of -- and let me get back to    10·   with the sheriff and the county administrator,
11·   the exhibit.· I believe it's Exhibit J.· Do I      11·   and we felt like the 30-day previous
12·   have Exhibit J up?· Yes.                           12·   application process was too long.· We felt like
13·   · · · · · · Do I have -- am I sharing page 2 of    13·   14 days was adequate enough time for the
14·   Exhibit J, where you can see the "courthouse       14·   sheriff to do whatever he needed to do on his
15·   grounds" definition?                               15·   side to make sure that there was not going to
16·   · · · A.· · Yes, sir.                              16·   be an issue or any additional manpower, et
17·   · · · Q.· · That does not include the chancery     17·   cetera.· That's how it came about.
18·   courthouse, am I correct?                          18·   · · · Q.· · Do you know what the sheriff or
19·   · · · A.· · The building itself?                   19·   what the county administrator would do in those
20·   · · · Q.· · Well, this definition that says        20·   14 days in order to determine whether the
21·   "courthouse grounds," does that include the        21·   application could be honored?
22·   chancery court building and the grounds            22·   · · · A.· · Mr. Williams, I can't speak for
23·   surrounding the building?                          23·   them.· They had a job to do, and I can't tell
24·   · · · A.· · No.                                    24·   you exactly what they were doing.· But I'm sure
25·   · · · Q.· · I'm moving down to page 3 of           25·   researching, stuff of that nature.
                                               Page 76                                                  Page 77
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   · · · Q.· · Do you know what sort of research      ·2·   · · · · · · What is your understanding of what
·3·   they conducted?                                    ·3·   a reasonable time, place, and manner
·4·   · · · A.· · No, sir.                               ·4·   restriction is?
·5·   · · · Q.· · Did you look at any research they      ·5·   · · · A.· · As far as how it relates to that
·6·   conducted?                                         ·6·   section?
·7·   · · · A.· · No, sir.                               ·7·   · · · Q.· · Sure.
·8·   · · · Q.· · Did you listen to their explanation    ·8·   · · · A.· · I mean, if something --
·9·   of the research they conducted?                    ·9·   Mr. Williams, if something came up, like it
10·   · · · A.· · I would listen to the sheriff's        10·   says, it's First Amendment motivated by
11·   advice.· If he felt like a permit needed to be     11·   issues -- and I think we had several of those
12·   denied, then that's what we followed suit with.    12·   when we took a vote on the Confederate memorial
13·   · · · Q.· · So within that same subheading         13·   relocation -- that some of these people didn't
14·   entitled, Applications for Usage, turning to       14·   have time.· They didn't have 14 days to
15·   the last bullet point, it reads in pertinent       15·   exercise their First Amendment right and to
16·   part, "The county administrator may shorten or     16·   protest.· And I believe the county
17·   waive the 14-day permit application requirement    17·   administrator waived several of those.· So, I
18·   for proposed uses which demonstrate an urgent      18·   mean, there are certain things that happened
19·   need for use of the county facility, such as       19·   that, you know, as long as the county
20·   the desire to demonstrate or engage in speech      20·   administrator and the sheriff are comfortable
21·   protected by the First Amendment, motivated by     21·   with it, I think that process can be moved up
22·   events or issues suggesting a need for             22·   from the 14 days, if need be.
23·   immediate demonstration or expression, subject     23·   · · · Q.· · Is it fair to say, then, that the
24·   to reasonable time, place and manner               24·   discretion to waive the 14 days rests with the
25·   restrictions."                                     25·   sheriff and the county administrator?

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 22 of 44 PageID #: 898

                                               Page 78                                                  Page 79
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   · · · A.· · It rests solely with the county        ·2·   appeal to the board of supervisors by getting
·3·   administrator, on the sheriff's advice.            ·3·   on the agenda.
·4·   · · · Q.· · Does the county administrator have     ·4·   · · · Q.· · So I'm looking on page 3 of
·5·   any guidance that must be considered other than    ·5·   Exhibit J.· Have I moved that up so that you
·6·   the sheriff's advice?                              ·6·   can see it, too?
·7·   · · · A.· · I mean, Mr. Williams, Lisa Carwyle,    ·7·   · · · A.· · Yes, sir.
·8·   our county administrator, works at the will and    ·8·   · · · Q.· · And so there's a provision that has
·9·   pleasure of the board, yes.· But at the end of     ·9·   the subheading, Denial of Proposed Usage.· Is
10·   the day, we dedicated her in this position, and    10·   this the appeal provision to which you
11·   it is in her authority that she goes through       11·   referred?
12·   permit applications.· We added an appeal clause    12·   · · · A.· · It is.
13·   to this facility use policy in case there was      13·   · · · Q.· · And when you -- and correct me if
14·   an issue that needed to be addressed in front      14·   I'm misquoting you.· When you state that it was
15·   of the board of supervisors.· We have never --     15·   recently incorporated in the official language,
16·   in my nine years of being on the board of          16·   do you remember approximately when "recently"
17·   supervisors, I don't ever remember hearing an      17·   was?
18·   appeal for denial of a permit.                     18·   · · · A.· · I don't have them all in front of
19·   · · · Q.· · Now, do you recall when the appeal     19·   me.· I mean, I -- without looking at them all
20·   provision was added?                               20·   right now, Mr. Williams, I can't tell you
21·   · · · A.· · It was just recently added, this       21·   exactly when it was.
22·   last amendment, as far as actual language in       22·   · · · Q.· · Was it the start of 2020?
23·   the facility use permit application or process.    23·   · · · A.· · Like I said, not looking at them, I
24·   It's always been out there.· Any constituent or    24·   don't know.
25·   any citizen or anybody coming in could always      25·   · · · Q.· · Middle of 2020?
                                               Page 80                                                  Page 81
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   · · · A.· · Again, I don't know.                   ·2·   shifts change with -- when the sun sets?
·3·   · · · Q.· · So I'm on page 2 of Exhibit J, and     ·3·   · · · A.· · Mr. Williams, I don't know exactly
·4·   I'm looking at a provision that has the            ·4·   when their rotations are changed.· You would
·5·   subheading, Scope of and Restrictions on Use.      ·5·   have to ask the sheriff that question.· I just
·6·   · · · A.· · I see it.                              ·6·   know that between all the pedestrian issues
·7·   · · · Q.· · Okay.· And the last sentence reads,    ·7·   they were having on the square with the City of
·8·   "Use of the county courthouse exterior grounds     ·8·   Oxford, you know, and the traffic issues, it
·9·   is prohibited between 30 minutes before dusk       ·9·   was a safety issue to the sheriff.· And he felt
10·   through and until dawn."                           10·   like we needed to close the courthouse grounds.
11·   · · · · · · How did this come about?               11·   · · · Q.· · Now, I'm returning back to the
12·   · · · A.· · On the sheriff's advice.               12·   document that was previously marked as
13·   · · · Q.· · So why did the sheriff advise that?    13·   Exhibit C.· And this is the satellite view of
14·   · · · A.· · We would have so many deputies that    14·   the square, correct?
15·   worked rotation or shifts, so many did at          15·   · · · A.· · Correct.
16·   night.· The sheriff was having a hard time         16·   · · · Q.· · The county contends that it owns
17·   delegating manpower to the rest of the county      17·   the courthouse itself and the grounds
18·   with some things going on around the courthouse    18·   immediately surrounding the courthouse and the
19·   square at the time.· So on his advice, we added    19·   sidewalk around the perimeter of the
20·   that language into the facility use policy.        20·   courthouse; is that correct?
21·   · · · Q.· · So before dusk, he has plenty of       21·   · · · A.· · That's correct.
22·   manpower, but after dusk, he does not?             22·   · · · Q.· · But insofar as Lamar Boulevard is
23·   · · · A.· · According to his statement to me.      23·   concerned -- that surrounds either side of the
24·   · · · Q.· · Do you know whether the deputies       24·   courthouse.· The county does not own Lamar
25·   and the people under his control, whether their    25·   Boulevard, does it?

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 23 of 44 PageID #: 899

                                               Page 82                                                  Page 83
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   · · · A.· · It depends on who you ask.· We         ·2·   intoxicated.· And the sheriff just felt like it
·3·   don't maintain it.                                 ·3·   was best to close off the grounds at night.
·4·   · · · Q.· · Does the city exercise jurisdiction    ·4·   · · · Q.· · So what deliberation has been given
·5·   over Lamar Boulevard?                              ·5·   to installing gates on the openings so that the
·6·   · · · A.· · They do.                               ·6·   courthouse grounds can be secured and closed at
·7·   · · · Q.· · Do the police officers issue           ·7·   night?
·8·   traffic citations and jaywalking tickets and       ·8·   · · · A.· · We have had an open discussion
·9·   speeding tickets for violations that occur on      ·9·   about it amongst several of the supervisors.
10·   Lamar Boulevard?                                   10·   We've talked to Sheriff East about it.· He
11·   · · · A.· · I'm assuming they do.· I never had     11·   would love to pursue that option.· I don't
12·   one.                                               12·   remember if we asked the county administrator
13·   · · · Q.· · We spoke about pedestrian issues;      13·   to reach out to Archives and History, because
14·   we spoke about traffic issues.· Was any            14·   I'm sure that's something that would have to go
15·   additional justification given for enacting the    15·   through them in order for us to do that.· So
16·   curfew on the Lafayette County courthouse          16·   right now, I would say that's still pending.
17·   grounds at dusk?                                   17·   · · · Q.· · What discussion has been had about
18·   · · · A.· · I don't know that I would call it a    18·   erecting signs advising the public that the
19·   curfew, Mr. Williams.· I mean, it's just a         19·   courthouse grounds are closed at dusk?
20·   closure.· Curfew reminds me of having to be        20·   · · · A.· · To my knowledge, right now there
21·   home at a certain time.· We've had various         21·   are signs being made, and they will be put up
22·   different acts of vandalism over the years. I      22·   in the near future.
23·   mean, you've got to understand, you've got a       23·   · · · Q.· · And when did that decision occur?
24·   lot of -- a lot of people up there that are        24·   · · · A.· · I mean, Mr. Williams, I don't
25·   coming through that general area that are          25·   remember an actual board action just yet. I
                                               Page 84                                                  Page 85
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   mean, it was a conversation between a              ·2·   dusk through and until dawn, that does not
·3·   supervisor and the county administrator and the    ·3·   include the grounds upon which the chancery
·4·   sheriff.· If it requires board action, then        ·4·   building is situated.· Am I correct in
·5·   that will happen really soon, too.· But I'm        ·5·   understanding that?
·6·   going to say the county administrator has the      ·6·   · · · A.· · You are correct.
·7·   authority to put the signs up without a board      ·7·   · · · · · · · · · (Exhibit I was marked for
·8·   action.                                            ·8·   · · · · · · · · · ·identification.)
·9·   · · · Q.· · Do you recall when this                ·9·   BY MR. WILLIAMS:
10·   conversation took place approximately?             10·   · · · Q.· · I'm attempting to share Exhibit I.
11·   · · · A.· · No, sir, I do not.                     11·   Have I succeeded?
12·   · · · Q.· · Did it take place in July?             12·   · · · A.· · I've got it, Mr. Williams.
13·   · · · A.· · Yeah.· I mean, the sheriff had a       13·   · · · Q.· · Okay.· So would you tell me what
14·   conversation about it in July.                     14·   this is?
15·   · · · Q.· · Now, the chancery grounds -- the       15·   · · · A.· · That's the chancery building, or
16·   chancery building and the grounds upon which it    16·   better known as Plunck Palace.
17·   is included are not part of this dusk-to-dawn      17·   · · · Q.· · Better known as what?
18·   closure described --                               18·   · · · A.· · Plunck Palace.
19·   · · · A.· · Is that the end of your question?      19·   · · · Q.· · P-L-U-N-C-K?
20·   · · · Q.· · No.· No.· I'm looking for a            20·   · · · A.· · Yes, sir.
21·   document.· Okay.                                   21·   · · · Q.· · Was he the county administrator?
22·   · · · · · · So the scope and restrictions of       22·   You're going to have to refresh my memory.
23·   use that we looked at in Exhibit J, which says     23·   · · · A.· · He was the circuit clerk for
24·   that use of the county courthouse exterior         24·   Lafayette County for -- I mean, the chancery
25·   grounds is prohibited between 30 minutes before    25·   clerk for, God --

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 24 of 44 PageID #: 900

                                               Page 86                                                  Page 87
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   · · · Q.· · Forever.                               ·2·   down there in his space.· Is that a fair
·3·   · · · A.· · 25, 30 years.                          ·3·   assessment?
·4·   · · · Q.· · Yeah.· You know, I've never done       ·4·   · · · A.· · Yes, sir.
·5·   any chancery work to speak of, so I never had      ·5·   · · · Q.· · Okay.· So there is a large
·6·   to interact with that court.· But as soon as       ·6·   crosswalk that runs across Lamar, correct?
·7·   you said "Plunck," I went, Oh, I know that's a     ·7·   · · · A.· · Correct.
·8·   significant figure.                                ·8·   · · · Q.· · Now, if we get this building on
·9·   · · · · · · Okay.· So this is Exhibit I,           ·9·   the -- across from the court building, and
10·   page 1, and what do we see?                        10·   there's several panes of glass in a door
11·   · · · A.· · That's the Lafayette County            11·   leading into an establishment on the southwest
12·   chancery building.                                 12·   side of that building, do you know what that
13·   · · · Q.· · And this is the front of the           13·   establishment is?
14·   building, correct?                                 14·   · · · A.· · Coffee place, maybe.
15·   · · · A.· · Correct.                               15·   · · · Q.· · Pardon?
16·   · · · Q.· · And it faces onto Lamar?               16·   · · · A.· · A coffee place, maybe?
17·   · · · A.· · Correct.                               17·   · · · Q.· · Yeah.· Have you ever been in there?
18·   · · · Q.· · And we go to page 2 of the exhibit,    18·   · · · A.· · Maybe once.
19·   and what do we see?                                19·   · · · Q.· · Do you know how late it stays open?
20·   · · · A.· · We're looking south on North Lamar     20·   · · · A.· · I have no idea.
21·   towards the county courthouse.                     21·   · · · Q.· · Okay.· Around the corner, I believe
22·   · · · Q.· · And on the left side of this photo     22·   there's a place called The Growler.· At least
23·   is the chancery building, and on the right side    23·   there used to be.· Do you know whether that's
24·   of the photo are a number of commercial            24·   true?
25·   establishments, and Grady Tollison's office is     25·   · · · A.· · As far as I know, it's still there.
                                               Page 88                                                  Page 89
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   · · · Q.· · And what is The Growler?               ·2·   · · · Q.· · Okay.· And I'm on page 4 of
·3·   · · · A.· · It's a craft beer specialty place.     ·3·   Exhibit I.· And what am I looking at?
·4·   · · · Q.· · Okay.                                  ·4·   · · · A.· · The east side of the chancery
·5·   · · · A.· · I have been there before.              ·5·   building and employee parking.
·6·   · · · Q.· · I haven't been in a long time, but     ·6·   · · · Q.· · Do people ever park in the parking
·7·   I used to like their selection.· I do remember     ·7·   spots associated with the chancery building
·8·   that much.                                         ·8·   after chancery hours?
·9·   · · · · · · So if we keep heading south,           ·9·   · · · A.· · I'm sure they do.
10·   there's a tan building that in 2020 looks a        10·   · · · Q.· · And when you say you're sure, why
11·   little bit out of place.· And then immediately     11·   do you say that?
12·   beyond that is a three-story red brick             12·   · · · A.· · I mean, after 5:00 when all
13·   building.· Are you with me?                        13·   employees go home, there's nobody up there
14·   · · · A.· · Yes, sir.· The Thompson House.         14·   enforcing a "no parking."· So it basically
15·   · · · Q.· · Okay.· And The Blind Pig is in the     15·   would be free parking to whoever came in. I
16·   basement of that building, isn't it?               16·   mean, I've never parked there, but I'm assuming
17·   · · · A.· · That's correct.                        17·   that.
18·   · · · Q.· · Okay.· Now, The Blind Pig is a bar     18·   · · · Q.· · I think I'm sharing what's
19·   and sandwich place, correct?                       19·   previously been marked as Exhibit D.· Do I have
20·   · · · A.· · Correct.                               20·   that on the screen?
21·   · · · Q.· · Okay.· I'm looking at page 3 of        21·   · · · A.· · Yes, sir.
22·   Exhibit I.· And what do I see?                     22·   · · · Q.· · Okay.· And so we see the Lafayette
23·   · · · A.· · You're looking east on Monroe.         23·   County -- I'm going to say "chancery
24·   You're looking at the south side of the            24·   building" -- in the middle of the screen.· And
25·   chancery building.                                 25·   south on Monroe Avenue, there are parking

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 25 of 44 PageID #: 901

                                               Page 90                                                  Page 91
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   slots.· Is that parking that's associated with     ·2·   It's -- that parking lot on the north side is
·3·   the chancery building?                             ·3·   structured for the constituents to come in and
·4·   · · · A.· · No, sir.· It's city-owned.             ·4·   pay their tax bills or whatever other business
·5·   · · · Q.· · That's city-owned.· Do people park     ·5·   they have in the chancery building.· It's free
·6·   there after 5:00?                                  ·6·   of charge.· Some of them have signs dedicated
·7·   · · · A.· · It's paid parking, but yeah.           ·7·   for employee parking on the far north side.
·8·   · · · Q.· · Okay.· And then so I'm on the east     ·8·   Everything to the south side of the parking lot
·9·   side of the building now, and I see parking        ·9·   is for taxpayers of Lafayette County.
10·   spots.· Is that the chancery building parking      10·   · · · Q.· · And do people park there after
11·   spots?                                             11·   5:00?
12·   · · · A.· · That is correct.                       12·   · · · A.· · Yes, sir, they do.
13·   · · · Q.· · And do people park there after         13·   · · · Q.· · Now, when we go due north just on
14·   5:00?                                              14·   the northern edge, there is a structure that's
15·   · · · A.· · Like I said previously, I'm            15·   called Graduate Oxford.· Do you know what that
16·   assuming.· I've never parked there.                16·   is?
17·   · · · Q.· · Free parking --                        17·   · · · A.· · It's a hotel.
18·   · · · A.· · Correct.                               18·   · · · Q.· · And what do you know about that
19·   · · · Q.· · -- is cherished after 5:00, isn't      19·   hotel?
20·   it?                                                20·   · · · A.· · I mean, it's a fairly nice hotel.
21·   · · · A.· · It is.                                 21·   I've been upstairs and ate at the restaurant.
22·   · · · Q.· · Okay.· And looking on the north        22·   That's all I can tell you.· I've never stayed
23·   side of the chancery building, there's another     23·   there.
24·   parking lot.· Can you tell me about that?          24·   · · · Q.· · Do you know whether it's a
25·   · · · A.· · That's Lafayette County property.      25·   desirable place to stay for alumni coming into
                                               Page 92                                                  Page 93
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   town for games and things like that?               ·2·   will fit in there?· Did I recall that?
·3·   · · · A.· · I would assume, yes, sir.· It's        ·3·   · · · A.· · I would estimate closer to 500, but
·4·   close to the square.                               ·4·   that's just me throwing out a number.
·5·   · · · Q.· · And it's pretty swanky, isn't it?      ·5·   · · · Q.· · Okay.· Now, do you think there are
·6·   · · · A.· · Yes, sir.                              ·6·   pedestrian issues up and down North Lamar
·7·   · · · Q.· · Now, up here, you see the little       ·7·   sometimes at nighttime because of the cars that
·8·   orange dot and a little pink dot?                  ·8·   are parked over in this northeast corner
·9·   · · · A.· · Yes, sir.                              ·9·   because we've got a popular bar in the Graduate
10·   · · · Q.· · Do you know whether there's a bar      10·   of Oxford -- I'm sorry, that's northwest
11·   up there?                                          11·   corner -- northeast corner.· And we've got The
12·   · · · A.· · There's a bar and a restaurant. I      12·   Blind Pig down here in the southwesterly
13·   believe it's called the -- maybe The Coop.· I'm    13·   corner?
14·   not -- I don't really remember the name, but, I    14·   · · · A.· · Mr. Williams, the difference
15·   mean, I've been in it.                             15·   between -- my answer would be no.· I mean,
16·   · · · Q.· · It's upstairs and part of it is        16·   because if you're trying to compare it to the
17·   open air; isn't that correct?                      17·   courthouse square, it's -- it's not even the
18·   · · · A.· · Rooftop, yes, sir.                     18·   same ball game.· Your line of sight is a whole
19·   · · · Q.· · Yeah.· And, again, going back to       19·   lot better on North Lamar.· Your lighting is
20·   this little corner that says, Search Google        20·   better.· There's only three crosswalks:· one at
21·   Maps, and we've got the parking lot.· This is      21·   Jefferson, one at Monroe, and one in between
22·   where the new parking tower is located; is that    22·   the chancery building and the coffee place.
23·   correct?                                           23·   You come around that square, and it's
24·   · · · A.· · It's a parking garage, yes, sir.       24·   completely different line of sight.· The
25·   · · · Q.· · Parking garage.· And about 800 cars    25·   lighting is not where it needs to be.· It's

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 26 of 44 PageID #: 902

                                               Page 94                                                  Page 95
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   like comparing apples to oranges to me.            ·2·   · · · · · · have about 30 minutes, tops.· But I
·3·   · · · Q.· · So let's return back to Exhibit C.     ·3·   · · · · · · need to take a short break, anyway,
·4·   And we're looking at the Lafayette County          ·4·   · · · · · · because my body is being my body.
·5·   courthouse from a satellite view.                  ·5·   · · · · · · · · · MR. O'DONNELL:· I prefer to
·6·   · · · A.· · Yes, sir.                              ·6·   · · · · · · press on if you've got 30 minutes.
·7·   · · · Q.· · What about the closure of the          ·7·   · · · · · · We can take a short break.
·8·   courthouse grounds at dusk prevents anybody        ·8·   · · · · · · · · · MR. WILLIAMS:· Well, let's do
·9·   from using the crosswalks from the outside         ·9·   · · · · · · that, then.
10·   perimeter of the square to get onto the            10·   · · · · · · · · · THE VIDEOGRAPHER:· We are off
11·   sidewalks that surround the courthouse?            11·   · · · · · · the record.· The time is 11:56 a.m.
12·   · · · A.· · I mean, if you're talking about        12·   · · · · · · · · · (Recess from 11:56 a.m. to
13·   gaining -- whether wrought iron fencing is --      13·   · · · · · · · · · ·12:07 p.m.)
14·   the sidewalks are on the outside of the wrought    14·   · · · · · · · · · THE VIDEOGRAPHER:· We are
15·   iron fencing.· So, I mean, they could still        15·   · · · · · · back on the record.· The time is
16·   technically walk around the outside of the         16·   · · · · · · 12:07 p.m.
17·   fencing.                                           17·   BY MR. WILLIAMS:
18·   · · · · · · · · · MR. O'DONNELL:· Jack?            18·   · · · Q.· · I'm not trying to keep y'all in
19·   · · · · · · · · · MR. WILLIAMS:· Yes, sir.         19·   suspense.· I'm just trying to gather all of my
20·   · · · · · · · · · MR. O'DONNELL:· I'm not sure     20·   documents.· I should be sharing Exhibit C
21·   · · · · · · where you are in your exam, but now    21·   again, which is the zoomed-in satellite view of
22·   · · · · · · it's the lunch hour.· Do you want      22·   the courthouse.· Is that on the screen?
23·   · · · · · · to just press through, or do you       23·   · · · A.· · Yes, sir.
24·   · · · · · · want to take a break?                  24·   · · · Q.· · Okay.· Now, let me make certain
25·   · · · · · · · · · MR. WILLIAMS:· I probably        25·   that I understand entrances to the courthouse.
                                               Page 96                                                  Page 97
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   There is an entrance on the south side of the      ·2·   "courtyard," for lack of a better word.· There
·3·   Lafayette County courthouse looking out onto       ·3·   is some grassy space on the north side of the
·4·   South Lamar boulevard, correct?                    ·4·   courthouse outside those -- the northerly
·5·   · · · A.· · Correct.                               ·5·   steps.· That's correct, isn't it?
·6·   · · · Q.· · And it's a -- I can't remember how     ·6·   · · · A.· · Yes, sir.
·7·   many doors there are.· It's a true entrance,       ·7·   · · · Q.· · And isn't there a flagpole there?
·8·   right?                                             ·8·   · · · A.· · Yes, sir.· Two of them.
·9·   · · · A.· · Yes, sir.· It's dual doors.            ·9·   · · · Q.· · Okay.· Do you recall whether there
10·   · · · Q.· · So there's also another set of         10·   are ever any ceremonies conducted there
11·   doors on the north side of the courthouse;         11·   honoring either law enforcement officers or the
12·   isn't that correct?                                12·   military?
13·   · · · A.· · Correct.                               13·   · · · A.· · One that sticks out to me is the
14·   · · · Q.· · And they are double doors also,        14·   fallen law enforcement officer thing they do
15·   correct?                                           15·   every year.· I know we have it on the north
16·   · · · A.· · That's correct.· There are two more    16·   lawn of the courthouse, if the weather is
17·   doors on the north side, if I remember             17·   permitting.
18·   correctly, but they're not for public entrance.    18·   · · · Q.· · And approximately how many people
19·   · · · Q.· · I may be wrong, but I think one of     19·   gather for that?
20·   those doors is the doors that the circuit court    20·   · · · A.· · Best guess, 50, maybe.· 40, 50.
21·   judges can use to get up to their chambers and     21·   · · · Q.· · Do they fit safely on the north
22·   into the courtroom, and another one may be         22·   lawn?
23·   where prisoners are escorted into and outside      23·   · · · A.· · Yes, sir.
24·   of the building.                                   24·   · · · Q.· · About how long does that ceremony
25·   · · · · · · There is a -- I'm going to use         25·   take?

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 27 of 44 PageID #: 903

                                               Page 98                                                  Page 99
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   · · · A.· · 20 or 30 minutes, at best.             ·2·   · · · A.· · I'm sure there was, but I wasn't
·3·   · · · Q.· · And court business continues while     ·3·   there.
·4·   that ceremony is taking place?                     ·4·   · · · Q.· · How does the budgeting process for
·5·   · · · A.· · Out of respect for that ceremony,      ·5·   the sheriff's department work?
·6·   all of the court stops and comes and attends.      ·6·   · · · A.· · I mean, it's -- the sheriff gives
·7·   · · · Q.· · That would certainly make sense.       ·7·   his budget request to the county administrator.
·8·   Are there any other events that you know of        ·8·   The board of supervisors review it, and, you
·9·   that take place on the north lawn?                 ·9·   know, we try to figure out ways to finance his
10·   · · · A.· · That's the only one that I can         10·   budget without increasing millage.· I mean,
11·   think of, Mr. Williams.                            11·   sometimes he gets what he wants; sometimes he
12·   · · · Q.· · Have you ever heard of an Easter       12·   doesn't.· Unfortunately, we're not like the
13·   bunny appearing for kids and their families on     13·   federal government.· We just can't print money.
14·   that north lawn?                                   14·   · · · Q.· · Does the budget include a line item
15·   · · · A.· · Well, like I said, my kids are a       15·   for overtime for deputies and other law
16·   lot older.· I do not recall that.                  16·   enforcement officers who are part of the
17·   · · · Q.· · What about a Santa Claus?              17·   sheriff's department?
18·   · · · A.· · I don't really recall Santa Claus      18·   · · · A.· · Well, I don't have the budget in
19·   appearing on the north lawn.· I'm not saying he    19·   front of me right now.· That budget is massive
20·   hasn't.· There was one group -- I remember a       20·   in itself.· I would be -- without looking at
21·   sleigh being out there.· I don't know how that     21·   it, I really can't answer that question.· And
22·   came about.· I didn't ask any questions. I         22·   as far as him particularly asking for X amount
23·   didn't see a big issue with it.                    23·   of overtime in his budget, I don't recall.
24·   · · · Q.· · I wonder if there was a photo          24·   · · · Q.· · Well, there are some times when
25·   opportunity.                                       25·   more feet are needed on the ground than others,
                                              Page 100                                                 Page 101
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   correct?                                           ·2·   whether you take a car out of the budget or if
·3·   · · · A.· · That is correct.                       ·3·   you don't buy a couple of rifles.· I mean, the
·4·   · · · Q.· · Do you know how the budget             ·4·   county administrator and the sheriff can do
·5·   accommodates that varying demand?                  ·5·   that in-house most of the time on small
·6·   · · · A.· · Without looking at it, I mean, I       ·6·   budgetary items like that.· They would not get
·7·   think there's a line item, like you said, for      ·7·   us involved unless it was a massive -- a pretty
·8·   overtime.· But, you know, how he comes up with     ·8·   good sizable amount of money.
·9·   that equation of how much money he needs in        ·9·   · · · Q.· · Do you know how overtime is paid to
10·   that budget for extra man hours, you would have    10·   deputies?
11·   to ask the sheriff.· You know, I'm going to say    11·   · · · A.· · I do not.
12·   that, basically, his budget, as far as salary      12·   · · · Q.· · Do you recall an instance where the
13·   is related, is just strictly the base salary of    13·   sheriff caused a bill to be sent either to the
14·   the employee times whatever is his budget, with    14·   city or the University of Mississippi for the
15·   a little bit of contingencies for overtime.        15·   cost of manpower associated with providing --
16·   · · · Q.· · Have there ever been occasions when    16·   "security" is not the word that I'm looking
17·   he's come to the board of supervisors and asked    17·   for -- for ensuring that the University of
18·   for additional funding to provide deputies to      18·   Mississippi athletes' procession from the
19·   cover unforeseen events?                           19·   Confederate statue on the courthouse grounds,
20·   · · · A.· · I don't recall him per se asking       20·   south on Lamar, and then east on University to
21·   the board of supervisors.· He may have come to     21·   the old National Guard armory -- I've lost my
22·   the county administrator and asked if he had       22·   train of thought.· Let me rephrase that.
23·   enough money in his budget allocated to cover      23·   · · · · · · You know the march that I'm talking
24·   different additional man hours.· In the budget     24·   about, right?
25·   itself, you can always move money around,          25·   · · · · · · · · · MR. O'DONNELL:· I was going

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 28 of 44 PageID #: 904

                                              Page 102                                                 Page 103
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   · · · · · · to object, Jack, but I think you       ·2·   before, but I don't think we've ever actually
·3·   · · · · · · fixed my objection.                    ·3·   sent a bill to anybody.
·4·   · · · · · · · · · MR. WILLIAMS:· I'm usually       ·4·   · · · Q.· · And in what context have you
·5·   · · · · · · pretty good at keeping a train of      ·5·   discussed it before?
·6·   · · · · · · thought going, but, boy, that one      ·6·   · · · A.· · I knew you was going to ask me
·7·   · · · · · · went off the tracks.                   ·7·   this.· I really don't remember the -- what
·8·   BY MR. WILLIAMS:                                   ·8·   happened, and I'm not saying it was related to
·9·   · · · Q.· · So you are familiar with the           ·9·   the sheriff's department.· I'm just saying as
10·   athletes' march from the Confederate soldier on    10·   far as sending an invoice to the City of Oxford
11·   the courthouse grounds, down Lamar, and over to    11·   for something that we felt paid -- that they
12·   the pavilion on University Avenue, correct?        12·   owed us.· So maybe let me rephrase and back up.
13·   · · · A.· · I am familiar with the march. I        13·   As far as the sheriff's office is concerned, as
14·   don't know which direction they went after they    14·   far as additional manpower, no.· I've never had
15·   left the Confederate memorial.                     15·   a discussion about that.
16·   · · · Q.· · Are you aware that the sheriff         16·   · · · Q.· · What is your understanding as to
17·   caused an invoice to be submitted, either to       17·   why an invoice was submitted in this instance?
18·   the university or the city, for the cost of the    18·   · · · A.· · My understanding, from what
19·   additional manpower?                               19·   Sheriff East told me, was that there was no
20·   · · · A.· · Yes, sir.· He copied me on the         20·   time given to the sheriff, that it happened
21·   email.                                             21·   very quickly, and he was not prepared for that
22·   · · · Q.· · Okay.· Has that ever happened          22·   many student athletes to be congregated around
23·   before that you know of?                           23·   the Confederate memorial out in the street.
24·   · · · A.· · Not that I'm aware of in my tenure     24·   There was a huge safety issue as far as them
25·   as county supervisor, no.· We have discussed it    25·   blocking traffic.· And I believe that was what
                                              Page 104                                                 Page 105
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   was -- the thorn in his side was that he was       ·2·   procession that has been led in front of the
·3·   not given advance notice.· And they were on        ·3·   Confederate statue with Civil War reenactors
·4·   courthouse property without a permit.              ·4·   marching, singing Dixie?
·5·   · · · Q.· · Do you know Anthony Hervey?            ·5·   · · · A.· · Not to my knowledge, no, sir.
·6·   · · · A.· · I know of him.                         ·6·   · · · Q.· · There was a sheriff's department
·7·   · · · Q.· · Do you know who he was?                ·7·   car leading the procession, correct?
·8·   · · · A.· · Yes, sir.                              ·8·   · · · A.· · That's correct.
·9·   · · · Q.· · And who was he?                        ·9·   · · · Q.· · Do you know whether the sheriff's
10·   · · · A.· · He was a black man that sat in         10·   department billed the survivors of Anthony
11·   front of the Confederate memorial for years and    11·   Hervey for any additional manpower necessary to
12·   years, holding a Confederate flag.                 12·   provide safety during that procession?
13·   · · · Q.· · Okay.· I'm sharing a screen, and       13·   · · · · · · · · · MR. O'DONNELL:· Object to
14·   it's a YouTube screen.· It's on the Local          14·   · · · · · · form.· You can answer if you know.
15·   Voices channel.· And the person who took this,     15·   · · · A.· · Mr. Williams, I'm not aware of any
16·   if she has not, she's going to submit a little     16·   monetary exchange between the Hervey family and
17·   affidavit, stating that it's authentic.· But       17·   the sheriff's department.· Out of common
18·   I'm going to play this real quickly.               18·   courtesy and respect, the sheriff's office and
19·   · · · · · · · · · (Video played.)                  19·   OPD always escorts any of the dead in this
20·   BY MR. WILLIAMS:                                   20·   community to their final resting place.
21·   · · · Q.· · Did you observe that personally?       21·   · · · Q.· · Does that normally involve a foot
22·   · · · A.· · No.                                    22·   procession around the courthouse and the
23·   · · · Q.· · Do you know anyone who did?            23·   square?
24·   · · · A.· · No, sir.                               24·   · · · A.· · No, sir, it doesn't normally
25·   · · · Q.· · Do you know of any other funeral       25·   involve that.· But it was just a couple weeks

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 29 of 44 PageID #: 905

                                              Page 106                                                 Page 107
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · · · · · · ·CHAD MCLARTY
·2·   ago, there was a young -- young kid, 17 years      ·2·   · · · Q.· · What about in the last year?
·3·   old, that got killed in a car accident, and his    ·3·   · · · A.· · I mean, you're asking me to go
·4·   father worked for a truck -- a towing company.     ·4·   back.· I don't recall.
·5·   And they did a procession around the               ·5·   · · · Q.· · Okay.· Another historical topic
·6·   courthouse, and there were probably in excess      ·6·   that has been considered within the
·7·   of 150 tow trucks involved.· So, I mean,           ·7·   community -- and I believe at the county level,
·8·   there's always things that are going to happen,    ·8·   and correct me if I'm wrong -- is erecting a
·9·   depending on who that person is.                   ·9·   plaque memorializing African-Americans who were
10·   · · · Q.· · Let's shift gears.· The county has     10·   lynched in Lafayette County; is that correct?
11·   discussed contextualization of the monument; is    11·   · · · A.· · That's correct.
12·   that correct?                                      12·   · · · Q.· · And what is the status of that
13·   · · · A.· · Yes, sir.                              13·   presently?
14·   · · · Q.· · And where does that stand right        14·   · · · A.· · We meet with that committee at our
15·   now?                                               15·   next board meeting, which will be Monday --
16·   · · · A.· · To be honest with you,                 16·   Monday morning at 9:00.· They're on the agenda.
17·   Mr. Williams, it's been a long time ago. I         17·   · · · Q.· · Okay.· Are there any outside
18·   would have to refer back to my board minutes to    18·   advisors or consultants who are part of that
19·   see if we actually approved it or didn't           19·   group in addition to the members of the board?
20·   approve it.· I actually don't recall.              20·   · · · A.· · I mean, Mr. Rikard and
21·   · · · Q.· · Do you recall whether it's been        21·   Mr. Gillespie have met with the committee that
22·   discussed by the board in the last six months?     22·   is overseeing that project the last couple of
23·   · · · A.· · I do not remember, per se, me being    23·   times.· Years ago, when -- two or three years
24·   involved in any conversation in the last six       24·   ago, when they first started, myself and
25·   months about contextualization.                    25·   Mr. Busby met with that committee.
                                              Page 108                                                 Page 109
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · · CHAD MCLARTY
·2·   · · · Q.· · And approximately how many years       ·2·   ·will be fine.
·3·   has that committee been meeting?                   ·3·   · · · ·MR. WILLIAMS:· Okay.· So take
·4·   · · · A.· · At least two, maybe a little           ·4·   ·10.
·5·   longer.· But dealing with Archives and History     ·5·   · · · ·THE VIDEOGRAPHER:· We are off
·6·   is involved in that process.                       ·6·   ·the record.· The time is 12:37 p.m.
·7·   · · · · · · · · · MR. WILLIAMS:· David, did you    ·7·   · · · ·(Recess from 12:37 p.m. to
·8·   · · · · · · ever have a case with Alex Alston      ·8·   · · · · 12:47 p.m.)
·9·   · · · · · · out of Jackson?                        ·9·   · · · ·THE VIDEOGRAPHER:· We are
10·   · · · · · · · · · MR. O'DONNELL:· I don't think    10·   ·back on the record.· The time is
11·   · · · · · · so, Jack.· I know who you're           11·   ·12:47 p.m.
12·   · · · · · · talking about.· I don't believe so.    12·   · · · ·MR. WILLIAMS:· I have one
13·   · · · · · · · · · MR. WILLIAMS:· Well, I was       13·   ·housekeeping measure, but,
14·   · · · · · · lucky enough to work for him right     14·   ·Mr. McLarty, I have no further
15·   · · · · · · out of law school.· And whenever I     15·   ·questions of you.· I know that I've
16·   · · · · · · attended a deposition with him and     16·   ·consumed a good part of your day,
17·   · · · · · · he would get to the end, he would      17·   ·and I know that it's not fun having
18·   · · · · · · say, let me talk to my lawyer,         18·   ·to be on your feet and think so
19·   · · · · · · which meant he just wanted to          19·   ·hard.· And I thank you for giving
20·   · · · · · · consult with me.                       20·   ·me the time and your attention
21·   · · · · · · · · · I think we're close to           21·   ·today.
22·   · · · · · · ending, but I would like to take a     22·   · · · ·THE WITNESS:· I appreciate
23·   · · · · · · moment to speak with Josh, if          23·   ·you taking it easy on me.
24·   · · · · · · that's okay with y'all.                24·   · · · ·MR. WILLIAMS:· You know, I
25·   · · · · · · · · · MR. O'DONNELL:· Sure.· It        25·   ·practiced in Texas for a while.

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 30 of 44 PageID #: 906

                                              Page 110                                                   Page 111
·1·   · · · CHAD MCLARTY                                 ·1·   · · · CHAD MCLARTY
·2·   ·Those people are hard-asses.· We're               ·2·   ·your placeholder for the video?
·3·   ·not in this part of the world.· But               ·3·   · · · ·MR. WILLIAMS:· Well, I think
·4·   ·I do want -- and this is just to                  ·4·   ·we're just going to submit the
·5·   ·make certain that the record is                   ·5·   ·video with an affidavit.· But that
·6·   ·complete.· I do want to add one                   ·6·   ·would work, too.
·7·   ·thing to the record.                              ·7·   · · · ·MR. O'DONNELL:· I understand.
·8·   · · · ·I have just put a document in               ·8·   ·So the screenshot is not in and of
·9·   ·the chat box that's entitled,                     ·9·   ·itself an exhibit.· It's reflective
10·   ·Funeral Procession Link.                          10·   ·of the video or represents the
11·   · · · ·Ms. Duckett, have you                       11·   ·video.
12·   ·received that?                                    12·   · · · ·MR. WILLIAMS:· Yes.· It is --
13·   · · · ·(Exhibit N was marked for                   13·   ·it's memorialization.· Does that
14·   · · · · identification.)                           14·   ·make sense?
15·   · · · ·MR. WILLIAMS:· Okay.· And I'm               15·   · · · ·MR. O'DONNELL:· Yes.
16·   ·just going to share the screen real               16·   · · · ·MR. WILLIAMS:· Okay.
17·   ·quickly so y'all can see what I've                17·   · · · ·MR. O'DONNELL:· So do you
18·   ·added.· It's simply a screenshot of               18·   ·have an exhibit number?
19·   ·the page -- of the splash page for                19·   · · · ·MR. WILLIAMS:· Pardon?
20·   ·the video that we just watched.                   20·   · · · ·MR. O'DONNELL:· It has an
21·   ·And I just want to make certain                   21·   ·exhibit number, right?
22·   ·that the record reflects the video                22·   · · · ·MR. WILLIAMS:· It does not,
23·   ·we watched and where to find it.                  23·   ·but, Ms. Duckett, will you make it
24·   ·And so with that said --                          24·   ·Exhibit N.
25·   · · · ·MR. O'DONNELL:· Jack, this is               25·   · · · ·Okay.· And with that, I have
                                              Page 112                                                   Page 113
·1·   · · · · · · · · ·CHAD MCLARTY                      ·1·   · · ·   · · · ·CHAD MCLARTY
·2·   · · · · · · no further questions of you today,     ·2·   · A.·   · Yes, it would.· I misspoke earlier.
·3·   · · · · · · Mr. McLarty, and I tender the          ·3·   · · ·   · · · · MR. O'DONNELL:· That's all I
·4·   · · · · · · witness.                               ·4·   · · ·   · have, Jack.
·5·   · · · · · · · · · MR. O'DONNELL:· And I just       ·5·   · · ·   · · · · MR. WILLIAMS:· I have no
·6·   · · · · · · have a couple of questions, just to    ·6·   · · ·   · further questions.
·7·   · · · · · · clarify.                               ·7·   · · ·   · · · · THE VIDEOGRAPHER:· This
·8·   · · · · · · · · ·EXAMINATION                       ·8·   · · ·   · concludes today's questioning.· We
·9·   BY MR. O'DONNELL:                                  ·9·   · · ·   · are off the record.· The time is
10·   · · · Q.· · Mr. McLarty, you were shown early      10·   · · ·   · 12:54 p.m.
11·   on this morning a photo of a little girl eating    11·   · · ·   · · · · COURT REPORTER:· Counsel,
12·   yogurt at night.· The photo depicted a             12·   · · ·   · would you like the same orders you
13·   Christmastime scene.· Assuming that that photo     13·   · · ·   · have been getting?
14·   was taken in December of 2020, would the fact      14·   · · ·   · · · · MR. WILLIAMS:· Yes.
15·   that the girl was on the courthouse grounds at     15·   · · ·   · · · · MR. O'DONNELL:· Yes.
16·   night be a violation of the county's closure       16·   · · ·   · · · · (The deposition of CHAD
17·   policy?                                            17·   · · ·   · · · · ·MCLARTY concluded at
18·   · · · A.· · Yes, it would.                         18·   · · ·   · · · · ·12:54 p.m.)
19·   · · · Q.· · And you were also asked a question     19·   ·*· ·   *· · *· · *· · *· · *· · *· · *
20·   about the use of -- nighttime use of -- by a       20
21·   pedestrian -- of the exterior sidewalk, that is    21
22·   the sidewalk outside the fencing along the         22
23·   courthouse perimeter.· If someone was using        23
24·   that exterior sidewalk at night, would that        24
25·   violate the county's closure policy?               25

                              TSG Reporting - Worldwide· · 877-702-9580
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 31 of 44 PageID #: 907

                                                       Page 114                                                            Page 115
·1· · · · · · · · · ·CHAD MCLARTY                                 ·1· · · · · · · · · · ERRATA SHEET
·2· · · · · · ·REPORTER'S CERTIFICATE                             ·2· Case Name:
·3· · · · · · I, Greta H. Duckett, Certified Court                ·3· Deposition Date:
·4· Reporter, Registered Professional Reporter, and               ·4· Deponent:
·5· Certified Realtime Reporter, hereby certify                   ·5· Pg.· No. Now Reads· · ·Should Read· Reason
·6· that on Friday, January 15, 2021, I reported                  ·6· ___· ___ __________· · __________· ·____________________
·7· the remote deposition of CHAD MCLARTY, who was                ·7· ___· ___ __________· · __________· ·____________________
·8· first duly sworn or affirmed to speak the truth               ·8· ___· ___ __________· · __________· ·____________________
·9· in the matter of the foregoing cause, and that                ·9· ___· ___ __________· · __________· ·____________________
10· the pages herein contain a true and accurate                  10· ___· ___ __________· · __________· ·____________________
11· transcription of the examination of said                      11· ___· ___ __________· · __________· ·____________________
12· witness by counsel for the parties set out                    12· ___· ___ __________· · __________· ·____________________
13· herein.                                                       13· ___· ___ __________· · __________· ·____________________
14· · · · · · I further certify that I am neither of              14· ___· ___ __________· · __________· ·____________________
15· kin nor of counsel to any of the parties to                   15· ___· ___ __________· · __________· ·____________________
16· said cause, nor in any manner interested in the               16· ___· ___ __________· · __________· ·____________________
17· results thereof.                                              17· ___· ___ __________· · __________· ·____________________
18· · · · · · This 28th day of January, 2021.                     18· ___· ___ __________· · __________· ·____________________
19                                                                19· ___· ___ __________· · __________· ·____________________
20                                                                20
21· __________________________________________                    · · · · · · · · · · · · · · · · · · _____________________
· · GRETA H. DUCKETT, RPR, CRR, CVR-S, RVR-M-S                    21· · · · · · · · · · · · · · · · · Signature of Deponent
22· ACCR-12, GCCR-2891, MCCR-1945, TNLCR-671                      22· SUBSCRIBED AND SWORN BEFORE ME
23                                                                23· THIS ____ DAY OF __________, 2021.
24                                                                24· ____________________
25                                                                25· (Notary Public)· ·MY COMMISSION EXPIRES:__________




                                    TSG Reporting - Worldwide· · 877-702-9580
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 32 of 44 PageID #: 908

                                                                                               Index: 1..Archives
                       2021 8:24 64:15                                  102:19 103:14           allowed 65:23
            1                                              8            105:11
                       20th 63:11                                                               allowing 55:2
                                                                       addressed 78:14
1 8:12 24:16,17 70:6   228 9:5                 800 92:25                                        Alston 108:8
 86:10                                                                 adequate 75:13
                       23 16:6                                                                  alumni 52:14 53:4
10 24:15,16,17 44:24                                       9           adjacent 50:2             91:25
                       25 35:15 86:3
 109:4                                                                 administrator 26:16      amended 65:19
                       28th 70:25              9 71:2
10,000 24:23                                                            58:22 60:9 61:2,10
                                                                                                amendment 56:22
                                                                        62:2 67:19,24 75:6,
10- 25:11                                      92 14:23                                          57:24 59:9 61:14
                                   3                                    10,19 76:16 77:17,
                                                                                                 67:7 76:21 77:10,15
10:14 51:14,15                                 9:00 107:16              20,25 78:3,4,8 83:12
                                                                                                 78:22
                       3 70:6 74:25 79:4                                84:3,6 85:21 99:7
10:25 51:16,19                                 9:09 8:25
                        88:21                                           100:22 101:4            amount 99:22 101:8
10:40 59:24 60:2                               9:11 10:12,14
                       30 7:21 58:11 80:9                              admissibility 8:5        angle 45:9
10:42 60:3,6            84:25 86:3 95:2,6      9:13 10:14,17
                                                                       admissible 7:19          angles 55:17
                        98:2                   9th 70:25
10:51 64:2,4                                                           adopt 63:16              announce 33:20
                       30-day 75:11
10:53 64:5,8                                                           adopted 68:18            Anthony 104:5
                       3:20-cv-224-nbb-rp                  A
11:56 95:11,12                                                                                   105:10
                        8:19                                           advance 75:6 104:3
12:07 95:13,16                                 a.m. 8:25 10:12,14,17                            anymore 57:8
                                                                       advice 67:18,21
                                                51:14,15,16,19 59:24
12:37 109:6,7                      4                                    76:11 78:3,6 80:12,     apologize 41:24
                                                60:2,3,6 64:2,4,5,8     19                       59:18 60:17
12:47 109:8,11                                  95:11,12
                       4 62:15 64:15 70:6                              advise 33:13 72:24       appeal 78:12,18,19
12:54 113:10,18         89:2                   Absolutely 51:12         80:13                    79:2,10
14 58:11 75:6,13,20    40 18:8 97:20           access 33:13,19,20      advising 83:18           appearance 41:12
 77:14,22,24                                   accident 106:3
                       422 14:17                                       advisors 107:18          appearing 8:22
14-day 75:8 76:17                              accommodates                                      98:13,19
                       45th 9:5                                        aerial 38:8
14-man 17:18                                    100:5                                           appears 29:25 40:8
                                                                       aesthetically 41:2
150 106:7                                      accommodations                                    43:6,22 45:13
                                   5
                                                12:21                  affidavit 104:17
15th 8:24                                                                                       apples 94:2
                                                                        111:5
                       5 59:19                 accuracy 19:25                                   application 75:12,21
17 106:2                                                               affixed 57:10
                       50 23:2 45:3 97:20      accurate 20:6 29:6                                76:17 78:23
                                                45:2                   African-americans
            2          500 25:9 53:8 93:3                                                       applications 65:13
                                                                        107:9
                                               accurately 28:11                                  75:3,5 76:14 78:12
                       5:00 89:12 90:6,14,19                           afternoon 13:5
2 44:4 65:4 70:6        91:11                  action 83:25 84:4,8                              applied 71:14
 74:10,13 80:3 86:18                                                   agenda 38:3 79:3
                                               active 52:2                                      apply 12:9,10 61:9
                                                                        107:16
20 35:16 62:14 63:14               6
                                               acts 82:22                                       approval 46:19
 64:12 98:2                                                            agree 21:22 41:8
                       6- 33:2                 actual 78:22 83:25                               approve 46:7 106:20
20,000 25:11                                                           ahead 46:16
                                               add 110:6                                        approved 64:17
2012 16:9                                                              air 92:17
                                   7                                                             106:19
2019 62:15                                     added 78:12,20,21       Ajax 49:18
                                                80:19 110:18                                    approximately 8:25
2020 55:9,10 62:14     7 14:12                                         Alex 108:8                36:7,9 48:4 79:16
 63:11,14 64:13,19                             addition 29:13 44:11                              84:10 97:18 108:2
                       7-foot 33:2              69:9 107:19            alley 53:16
 65:15 66:6,10,23
                                                                                                Archives 54:25
 71:2 79:22,25 88:10   78 14:24                additional 75:16        alleyway 49:11
                                                                                                 83:13 108:5
 112:14                                         82:15 100:18,24         53:20,22



                                 TSG Reporting - Worldwide· · 877-702-9580
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 33 of 44 PageID #: 909

                                                                                              Index: area..ceremony
area 17:21 19:19        attracts 43:11          basketball 24:7         bottom 43:24 70:4         Busby 107:25
 24:21 29:5 37:12
                        audio 10:5              Bates 56:25 57:3,11     boulevard 26:5            business 21:2 49:5
 43:13 48:20 82:25
                                                                         36:13 37:22 81:22,25      54:6 66:3 68:24 69:3,
                        August 71:2             bears 56:24
areas 20:3 31:17                                                         82:5,10 96:4              6,16,19 74:5,8 91:4
                        authentic 58:3          beeping 50:20                                      98:3
armory 101:21                                                           boundaries 17:24
                         104:17
                                                beer 88:3                                         businesses 20:15
arrived 75:8                                                            boundary 47:25
                        authority 78:11 84:7                                                       21:18
                                                begin 9:24 10:9
art 43:12                                                               bounds 12:12 19:3
                        authorized 55:22         35:13                                            busy 23:18,19 24:4,
artists 44:10,12                                                        Boure 49:22                13,16,17 49:14
                        Avenue 23:20 25:15      begins 68:15
assess 44:21             36:22,24 47:22,24                              box 27:10 110:9           buy 101:3
                                                behalf 8:3 9:17 32:21
                         89:25 102:12
assessment 28:13                                                        boy 102:6
                                                beliefs 73:19                                               C
 29:3 32:7 33:10 41:6   aware 10:8 66:10
                                                                        break 94:24 95:3,7
 52:3 87:3               71:13 72:8 102:16,24   benches 31:19,21
                         105:15                                         Breonna 66:23             cables 38:6
assessor's 26:11                                benefit 47:18
                                                                        brick 88:12               call 82:18
association 7:5 9:8                             bet 32:6 42:15
                                   B
 14:13                                                                  bring 21:19 27:5          called 15:25 16:11
                                                big 31:17 98:23
                                                                         28:15 44:8                87:22 91:15 92:13
assume 12:4 46:8        back 10:16 15:8,20      bill 101:13 103:3
 92:3                    17:25 18:16 19:12                              brings 24:9               camera 45:9 55:16
                         23:5 30:18 35:12       billed 105:10
assuming 14:21                                                          broke 51:21               cameras 54:16,17,
 20:18,23 21:2 23:2      47:10 51:18 58:4
                                                bills 91:4                                         20,21,23 55:3,22
 24:15 43:17,19 47:6     60:5 64:6 65:10                                brought 60:10 62:3
 71:2 82:11 89:16        74:10 81:11 92:19      bit 11:4 13:20 15:2                               campus 36:22 37:2
                                                                        buddies 18:9
 90:16 112:13            94:3 95:15 103:12       61:13 88:11 100:15
                         106:18 107:4 109:10                            budget 99:7,10,14,        candidly 11:16
ate 91:21                                       black 104:10
                                                                         18,19,23 100:4,10,       candy 34:25
                        background 13:21
athletes 103:22                                 blind 22:18 55:19        12,14,24 101:2
                         58:15                                                                    capture 10:5
                                                 88:15,18 93:12
athletes' 101:18                                                        budget allocated
                        ball 93:18                                                                car 101:2 105:7 106:3
 102:10                                         block 54:2               100:23
                        bands 34:24 37:8                                                          cardinal 35:23
attached 39:14                                  blocking 103:25         budgetary 101:6
                         44:10
                                                board 16:10 18:4        budgeting 99:4            cars 25:8 92:25 93:7
attempting 85:10        Bank 43:25 48:9
                                                 26:15 30:4 46:9                                  Carwyle 78:7
attend 35:18                                                            building 21:9 22:17
                        bar 48:22 49:19,22       55:12 61:4 63:20
                                                                         26:7,9,14,22 29:25
                         50:5,7,17 52:11         64:14,19 68:2 75:9                               case 7:23 8:18 52:14
attendance 71:20                                                         30:2,3 40:25 43:25        78:13 108:8
                         53:10 88:18 92:10,12    78:9,15,16 79:2
 72:7,21                                                                 53:8 54:24,25 55:24
                         93:9                    83:25 84:4,7 99:8                                caused 67:5 101:13
                                                                         74:19,22,23 84:16
attended 15:8 35:2,                              100:17,21 106:18,22                               102:17
                        barricade 49:17                                  85:4,15 86:12,14,23
 17 108:16                                       107:15,19
                                                                         87:8,9,12 88:10,13,      celebrate 50:25
attending 36:15 37:4    barricaded 47:17        board's 60:10,17         16,25 89:5,7,24 90:3,     73:13
                         48:4                                            9,10,23 91:5 93:22
attends 98:6                                    body 41:9,10,16 95:4                              center 20:7,8 29:24
                        bars 22:7 52:16                                  96:24
attention 60:10,17                              bollards 47:5                                      35:19 36:2 40:16
                        base 73:2 100:13                                buildings 29:8 49:9        41:13
 109:20
                                                Books 20:18,19,22,       53:5
attorney 11:12          baseball 23:14 24:7                                                       centered 30:20
                                                 25 50:2 69:12
                                                                        bullet 75:4 76:15
attract 21:25 22:9      basement 88:16          bookstore 20:19                                   Centerpoint 16:2
                                                                        bunch 65:19
attraction 21:20        basically 30:24                                                           ceremonies 97:10
                                                borders 48:17           bunny 98:13
                         89:14 100:12
attractive 41:5                                 Born 13:24                                        ceremony 97:24
                        basis 17:19 34:8,9                              Buren 23:20 53:15          98:4,5




                                 TSG Reporting - Worldwide· · 877-702-9580
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 34 of 44 PageID #: 910

                                                                                        Index: certified..county
certified 7:4           child 39:22 40:4        closure 82:20 84:18     concludes 113:8          68:10,20,23 84:2,10,
                                                 94:7 112:16,25                                  14 106:24
cetera 75:17            children 34:14                                  conducted 68:25
                                                clothing 21:11 22:5      69:4 76:3,6,9 97:10    conversations
Chad 7:1 8:1,13 9:1     children's 20:19
                                                                                                 58:22 67:23 68:4
 10:1,18 11:1 12:1                              codes 26:14             Confederate 31:3
                        Christmas 34:10,17,                                                      75:9
 13:1 14:1 15:1 16:1                                                     58:9 59:11 61:8
                         19 35:5,13,17 37:24    coffee 25:16,19 26:4
 17:1 18:1 19:1 20:1                                                     65:24 68:25 69:4       COO 17:21
                         38:7 39:14,22 40:5      69:12 87:14,16 93:22
 21:1 22:1 23:1 24:1                                                     77:12 101:19 102:10,
                                                                                                Coop 92:13
 25:1 26:1 27:1 28:1    Christmastime           cold 40:8,10             15 103:23 104:11,12
 29:1 30:1 31:1 32:1     37:25 112:13                                    105:3                  copied 102:20
 33:1 34:1 35:1 36:1
                                                collector 30:5
                        church 72:15,17                                 confidence 13:2         cord 59:21
 37:1 38:1 39:1 40:1                            college 15:7 23:21
 41:1 42:1 43:1 44:1    circling 45:17           52:5,7,10              confirm 62:5            corner 19:22 22:11
 45:1 46:1 47:1 48:1                                                                             27:22 28:21 30:9
 49:1 50:1 51:1 52:1    circuit 26:23 32:20     college-aged 53:3       confused 24:19
                                                                                                 38:22 87:21 92:20
                         69:21 85:23 96:20                               62:22
 53:1 54:1 55:1 56:1                            combinations 22:8                                93:8,11,13
 57:1 58:1 59:1 60:1    citations 82:8                                  congregated 103:22
 61:1 62:1 63:1 64:1                            combine 64:18                                   correct 11:10 12:15
 65:1 66:1 67:1 68:1    citizen 78:25                                   congregation 72:15       22:2 25:22,23 33:11
                                                comfortable 77:20                                36:4,5 37:23 39:19
 69:1 70:1 71:1 72:1    city 14:2 16:4,24                               connection 10:2
 73:1 74:1 75:1 76:1                            commercial 86:24                                 44:16 46:23 47:25
                         17:14,20,22 21:5
 77:1 78:1 79:1 80:1                                                    considered 78:5          48:2,12,18,19 49:10,
                         23:6 24:20 25:5,6      commissioners            107:6                   19,20,24,25 50:5,6,
 81:1 82:1 83:1 84:1     35:4 38:2 41:9,18       69:21
 85:1 86:1 87:1 88:1                                                                             18 52:4 53:14,18
                         43:10 44:3 46:3 47:4                           consolidated 63:13       60:11 61:23 63:14
 89:1 90:1 91:1 92:1     50:3 55:17,19 81:7
                                                committee 107:14,
 93:1 94:1 95:1 96:1                             21,25 108:3            constituent 78:24        66:7 69:2,10,11,17,
                         82:4 101:14 102:18
 97:1 98:1 99:1 100:1                                                                            19 74:18 79:13
                         103:10                 common 105:17           constituents 91:3        81:14,15,20,21 85:4,
 101:1 102:1 103:1
 104:1 105:1 106:1      city's 17:12            communication           Constitution 65:18       6 86:14,15,17 87:6,7
 107:1 108:1 109:1                               70:20                                           88:17,19,20 90:12,18
                        city-owned 55:4                                 construction 16:11,      92:17,23 96:4,5,12,
 110:1 111:1 112:1       90:4,5                 community 15:6           12
 113:1,16                                                                                        13,15,16 97:5 100:2,
                                                 18:24 21:3,17 41:13                             3 102:12 105:7,8
                        Civil 7:22 105:3                                consult 108:20
chambers 96:21                                   71:16 72:17 105:20                              106:12 107:8,10,11
                        clarify 112:7            107:7                  consultants 107:18
chance 13:15 54:12                                                                              corrected 44:2
                        Class 14:23,24          company 15:25           consumed 109:16
chancery 26:7,8,10,                              16:11,20 106:4                                 correctly 46:22 47:3
 12,21,22 29:25 30:2,   Claus 34:22 98:17,18                            contact 60:25            48:22 54:4 57:16
 4 74:17,22 84:15,16                            compare 93:16                                    60:8 61:18 62:16
                        clause 78:12                                    contained 68:15
 85:3,15,24 86:5,12,                            comparing 94:2                                   72:12 96:18
 23 88:25 89:4,7,8,23   clergy 72:6                                     contends 81:16
 90:3,10,23 91:5                                complete 110:6                                  correspondence
                        clerk 26:12 69:22                               context 103:4            71:6
 93:22                   85:23,25               completely 21:22
                                                                        contextualization       cost 101:15 102:18
change 65:16 81:2                                93:24
                        click 42:14,18,24                                106:11,25
changed 19:9 20:15       45:5                   complexity 65:14                                counsel 9:9,12,24
                                                                        contingencies            27:12 113:11
 35:20 36:25 58:10                               66:5
                        client 32:20                                     100:15
 62:6 81:4                                      computer 59:19                                  Counselors 7:3 8:10
                        close 23:20 43:13                               continue 35:25
channel 104:15           47:8 81:10 83:3 92:4   concern 60:10            36:17,18               countless 67:3
charge 53:24 91:6        108:21                                                                 country 66:12
                                                concerned 21:3          continues 98:3
chat 27:9 110:9         closed 47:2,21 51:6      24:16 81:23 103:13                             county 8:15 9:18
                         83:6,19
                                                                        control 80:25
cherished 90:19                                 concerns 61:3 62:3                               14:3,4,15,22 15:21
                        closer 29:2 93:3                                conversant 17:7          16:8 18:7,25 19:2
chief 47:7 55:18                                concluded 113:17                                 20:9 26:6,16,24
                                                                        conversation 61:25
 70:20,21                                                                                        41:10,11 46:7,13,20


                                  TSG Reporting - Worldwide· · 877-702-9580
         Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 35 of 44 PageID #: 911

                                                                                            Index: county's..Emma
 54:22 56:24 57:15      COVID-19 7:7 8:23      death 66:16              determine 20:5           downloading 42:2
 58:21 60:9 61:2,9                                                       26:25 75:20
                        craft 88:3             December 112:14                                   dozen 31:16
 62:2 66:3 67:17,18,
                                                                        difference 93:14
 24 74:5,8 75:5,10,19   cream 22:16            decided 15:9                                      draw 73:13
 76:16,19 77:16,19,25                                                   different-type 43:12
                        Creamery 25:19         decision 18:4 83:23                               drink 12:19
 78:2,4,8 80:8,17
 81:16,24 82:16 83:12
                                                                        direction 40:19
                        create 59:14           Decker 24:8 42:17                                 dual 96:9
                                                                         102:14
 84:3,6,24 85:21,24                             43:6,8
 86:11,21 89:23 90:25   credit 21:13                                                             Duckett 7:13 9:7
                                                                        directly 17:21
 91:9 94:4 96:3 99:7                           dedicated 78:10                                    35:24 42:10 62:7
                        crew 17:18
 100:22 101:4 102:25                            91:6                    discretion 77:24          72:11 110:11 111:23
 106:10 107:7,10        crossing 11:3
                                               deeply 16:15             discuss 55:12            due 7:6 8:22 47:8
county's 12:13          crosswalk 33:8                                                            54:25 65:12 66:12
                                               defend 32:20             discussed 102:25
 46:10 112:16,25         59:13 87:6                                                               91:13
                                                                         103:5 106:11,22
                                               defendants 8:4
couple 16:16 18:9       crosswalks 93:20                                                         duly 10:19
                                                                        discussing 51:22
 101:3 105:25 107:22     94:9                  definition 74:9,15,20
                                                                                                 dusk 80:9,21,22
 112:6                                                                  discussion 10:10,13
                        crowds 37:15 54:8      delegating 80:17                                   82:17 83:19 85:2
                                                                         38:10,13 42:11,23
court 8:17 9:7,20                                                                                 94:8
                        cup 15:24 22:4         deliberation 83:4         59:25 61:5 64:3 83:8,
 18:7 26:10,19,20,21,                                                    17 103:15               dusk-to-dawn 84:17
 23 30:4 32:20 69:16,   curfew 82:16,19,20     demand 100:5
 19 74:22 86:6 87:9                                                     dismissive 73:7          dwell 16:15
                        current 62:17,21       demonstrate 76:18,
 96:20 98:3,6 113:11     64:22                  20                      display 44:12
courtesy 105:18                                                                                              E
                        cursor 31:22           demonstration            distancing 7:9
courthouse 19:18                                76:23
                        cut 40:20                                       distraction 38:14        earlier 113:2
 20:9 22:11 26:24                              denial 78:18 79:9         50:22
 30:21,22,24 31:9,14                                                                             early 112:10
 32:2,14,16,23 33:10,               D          denied 76:12             distribution 16:19
                                                                         17:10                   east 9:5 31:16 32:13
 14 36:14 37:6 38:5                            department 15:22                                   33:4 47:21,24 51:5
 39:13 40:6,12,22       daily 17:19             16:5 52:19 54:8,18      District 8:17             53:23,25 55:2,18
 41:12 42:20 44:17,21                           70:5 99:5,17 103:9
                        dare 18:6                                       Dixie 105:4               83:10 88:23 89:4
 45:10,11,21 46:5,12                            105:6,10,17                                       90:8 101:20 103:19
 47:25 48:17 54:22      dark 44:23                                      Doc000394 57:15
 55:5,20 56:23 57:25                           depending 53:23                                   Easter 98:12
 58:7 61:18 65:5
                        date 58:25 62:14        106:9                   docs 70:6
                                                                                                 easy 62:22 109:23
 68:16,24 69:7,9        dated 64:12 70:25      depends 23:12,13         document 28:20
 70:24 71:12 73:6,12                            82:2                     38:21 42:7,16,25        eat 22:20
 74:9,14,18,21 80:8,    David 9:16 11:11
                         12:11,25 32:19 57:3                             56:22 57:13,21 58:13    eating 40:5 52:15
 18 81:10,17,18,20,24                          depicted 112:12
                         58:15 62:18 64:10                               62:5,13,21 63:13,19      112:11
 82:16 83:6,19 84:24                           deposed 11:6              64:13,20,21 70:4
                         108:7
 86:21 93:17 94:5,8,                                                     81:12 84:21 110:8       edge 91:14
 11 95:22,25 96:3,11    dawn 80:10 85:2        deposition 7:12
                                                8:13,20 12:24 13:3,6,   documents 42:2           education 15:11
 97:4,16 101:19
 102:11 104:4 105:22    day 22:4 34:2 75:7      9 108:16 113:16          70:18 95:20             effect 63:11
 106:6 112:15,23         78:10 109:16
                                               deputies 33:23           door 32:23 87:10         effective 62:14 63:11
courtroom 7:20          days 58:11 75:6,13,     80:14,24 99:15
                         20 77:14,22,24                                 doors 96:7,9,11,14,      elected 16:8
 12:10 13:17 96:22                              100:18 101:10
                                                                         17,20
courtyard 97:2          dead 105:19            describe 20:25                                    election 69:21,22
                                                                        dot 92:8
                        deal 17:21              30:22 32:3 33:12                                 electronically 57:10
cover 65:21 100:19,                             34:19,23 71:25 72:6     double 24:8 42:17
 23                     dealing 17:4 108:5                               43:6,8 96:14            email 56:20 71:6
                                               desirable 91:25                                    102:21
COVID 14:17 20:14       Deannie 70:23 71:8                              doubt 38:22
 24:9 66:9                                     desire 76:20                                      Emma 38:23



                                 TSG Reporting - Worldwide· · 877-702-9580
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 36 of 44 PageID #: 912

                                                                                               Index: employ..gather
employ 16:12           establishment            extended 31:2           felt 55:16 59:5,10         Forever 86:2
                        87:11,13                                         61:6,12 65:21 75:11,
employee 89:5 91:7                              extends 54:2                                       forgot 23:4
                                                                         12 76:11 81:9 83:2
 100:14                establishments
                                                extent 15:10             103:11                    form 13:10 31:11
                        20:13 21:25 22:6
employees 16:13                                                                                     60:19 63:14 74:7
                        50:24 86:25             exterior 54:24 80:8     fence 31:18 33:13
 89:13                                                                                              105:14
                                                 84:24 112:21,24         61:20 67:5
                       estimate 36:10 93:3
employer 17:6                                                                                      fortune 11:2
                                                extra 100:10            fencing 32:3,4,11,25
                       event 43:10,15 45:9
employment 46:3                                                          33:3 94:13,15,17          four-or-less 68:14,
                        50:25 61:22 71:20       eyes 40:25               112:22                     20
empty 25:21
                       events 24:3,10 34:6
                                                                        festival 24:8 42:18        frame 59:4
enacting 82:15          44:18 46:25 76:22                 F
                                                                         43:7,9
                        98:8 100:19                                                                franchise 17:21
end 11:13 34:23                                                         fiber 56:4
 41:24 43:18,19,23     exam 94:21               F-I-S-H 72:13                                      free 89:15 90:17 91:5
 50:3,20 78:9 84:19                             faces 86:16             field 16:13
                       EXAMINATION                                                                 friction 67:2
 108:17
                        10:22 112:8             facility 56:22 57:25    figure 86:8 99:9
                                                                                                   Friday 8:23 23:10
ending 108:22                                    62:13 63:10 64:11,23
                       exception 29:13                                  figured 13:13
                                                 68:5 76:19 78:13,23                               front 11:13 41:24
enforcement 97:11,
                       excess 106:6              80:20                  file 27:9                   65:24 68:2 78:14
 14 99:16
                                                                                                    79:18 86:13 99:19
                       exchange 105:16          fact 51:22 112:14       fill 50:10
enforcing 89:14                                                                                     104:11 105:2
                       excited 72:3             factors 66:12,19        final 105:20
engage 76:20                                                                                       frozen 22:10,16 40:5,
                       excitement 52:19         fair 12:5,21,22 17:23   finally 64:14               9 48:4
engineer 17:22
                       exclusively 69:18         21:23 28:13 29:3,6,    finance 99:9               full 10:4 54:2
ensuring 101:17                                  14 30:15 32:7 33:10
                       executive 61:5 68:3,      35:11 40:20 41:5,17    find 110:23                full-time 16:12
entail 17:16
                        12                       49:5 50:19,23 51:2,4   fine 67:8 109:2            fully 11:16
Entex 16:2,17                                    52:3 74:4 77:23 87:2
                       exercise 77:15 82:4
                                                                        finish 15:17               fun 109:17
entitled 56:22 62:13                            fairly 19:25 28:11
                       exhibit 19:6,12 27:5,
 65:5 76:14 110:9                                68:21 91:20            finished 15:4,12           function 44:6
                        8,17,23 28:10,17,21
entrance 32:11 33:3     29:2,18 30:19 38:17,    faith 73:13             Fish 72:9,13               funding 100:18
 69:6,10 96:2,7,18      21 39:8 42:4,7 47:11,
                                                Falk 7:4 9:2            fit 44:20 93:2 97:21       funeral 104:25
                        12 53:9 56:14 62:8,9
entrances 31:5,6        64:10 69:24 70:4
                                                                                                    110:10
                                                fallen 97:14            fix 42:15
 95:25
                        74:11,12,14 75:2                                                           future 83:22
                        79:5 80:3 81:13         familiar 22:12,13       fixed 102:3
entranceways
 32:17 33:8             84:23 85:7,10 86:9,      57:20 102:9,13         flag 104:12
                        18 88:22 89:3,19
                                                                                                                G
enviable 49:4                                   familiarity 54:9        flagpole 97:7
                        94:3 95:20 110:13
Episcopal 48:18         111:9,18,21,24          families 98:13          Flat 14:18                 gaining 94:13

equal 26:25            exist 63:13              family 14:7 105:16      floats 34:24 37:7          game 23:14 93:18

equation 100:9         expect 11:14             fashion 13:11           flooded 58:24              games 92:2

erecting 83:18 107:8   experience 18:14         father 18:6 106:4       Floyd's 66:16              garage 25:8,14,24
                                                                                                    29:14 30:13 92:24,25
escorted 96:23         Explain 52:25            February 55:8,10        fondness 14:6
                                                                                                   garbled 10:6
escorts 105:19         explanation 76:8         federal 7:21 48:17      food 45:20,23 53:12,
                                                 99:13                   13                        gas 15:25 16:20 17:2
essence 21:15 30:14    express 61:14
 54:3                                           feel 13:21 61:16        foot 53:5 105:21           gates 32:12,16,22,24
                       expression 76:23                                                             33:6 83:5
establish 63:20                                 feelings 12:2           football 23:14 24:7
                       extend 38:5 53:20                                                           gather 95:19 97:19
                                                feet 99:25 109:18



                              TSG Reporting - Worldwide· · 877-702-9580
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 37 of 44 PageID #: 913

                                                                                             Index: gears..jailer
gears 56:12 62:4        grounds 30:23 31:9,     heard 98:12            houses 30:4              insight 13:6
 106:10                  12 32:2,14 33:14,20
                                                hearing 78:17          huge 103:24              installed 38:7 55:3
                         37:6 40:6,12,20,23
general 13:6 49:23
                         44:18,21 45:21 46:12   held 8:20              humble 18:20             installing 16:21 83:5
 55:9 56:10 82:25
                         54:22 56:24 58:2,7
                                                helped 25:10           hurt 11:25               instance 101:12
generally 13:2 18:14     61:18 65:5 68:16
                                                                                                 103:17
 30:22 54:10             69:9 74:10,15,21,22    Hervey 104:5
                         80:8 81:10,17 82:17     105:11,16                         I            interact 86:6
geographically 20:3      83:3,6,19 84:15,16,
                         25 85:3 94:8 101:19    hesitate 12:19                                  interest 12:13
George 66:16                                                           ice 22:16
                         102:11 112:15          hiding 19:20                                    interject 12:12
get all 62:22                                                          idea 18:10 71:24 73:3
                        group 61:15 98:20       high 15:4               87:20                   Internet 10:2
Gillespie 107:21         107:19
                                                high-end 50:4,14       identification 19:7      interrupt 51:10
girl 38:24 112:11,15    grow 13:23
                                                Highway 14:12           27:18 28:18 29:19       interrupted 66:2
gist 59:15              growing 19:3                                    38:18 42:5 56:15
                                                Hinton 21:13,14         62:10 69:25 85:8        intersection 36:5
give 12:19 21:12 65:7   Growler 87:22 88:2
                                                historical 40:24        110:14                  intoxicated 83:2
giving 109:19           grown 19:10              107:5                 identifying 38:24        introduce 9:9
glad 12:2               Guard 101:21            History 55:2 83:13     image 27:8 29:22,25      inviting 40:23
glass 87:10             guess 34:21 36:11        108:5                  42:19
                         39:5 47:18 51:2                                                        invoice 102:17
God 85:25                                       hit 16:16              imagery 28:9
                         53:11,24 56:7 63:18                                                     103:10,17
good 7:2 10:24 11:4,     97:20                  Hold 59:22             images 27:7 42:17        involve 105:21,25
 12 13:13 15:14 18:10
                        guidance 78:5           holding 104:12         immediately 81:18
 19:4 22:20 35:3                                                                                involved 13:9 101:7
 52:23 63:3 71:24                               holds 58:10             88:11                    106:7,24 108:6
 73:3 101:8 102:5                   H                                  impeded 65:25
 109:16
                                                Hollowell 26:13                                 iron 32:4,10,25 61:20
                                                                       impeding 59:12            94:13,15
Google 19:21 27:6                               home 13:23 15:20
                        hand 17:25 39:16
 29:22 30:10 92:20
                                                 19:2 82:21 89:13      in-house 101:5           issue 24:9 25:4,6
                        handing 27:20 70:3                                                       60:16 75:16 78:14
gosh 14:16                                      homecoming 24:15       include 74:17,21          81:9 82:7 98:23
                        happen 55:6 84:5                                85:3 99:14
Gourmet 21:10                                   honest 73:15 106:16                              103:24
                         106:8
                                                honored 75:21          included 84:17           issues 66:11 76:22
governing 41:16         happened 15:5
                                                                       including 56:21           77:11 81:6,8 82:13,
government 99:13         37:14 59:5 66:25       honoring 97:11                                   14 93:6
                         77:18 102:22 103:8,                           incorporated 7:6
grab 59:20                                      hoops 41:21,23                                  item 99:14 100:7
                         20                                             9:4 58:6 79:15
Graduate 37:11,16,                              hopping 52:11                                   items 101:6
                        happy 68:21                                    increasing 99:10
 18 91:15 93:9                                  hosted 35:5
                        hard 18:11 43:17                               indirectly 12:14
Grady 86:25              58:19 80:16 109:19     hosts 35:4                                                  J
                                                                       individual 18:18
grassy 31:17 97:3       hard-asses 110:2        hotel 37:12,16,18
                                                 91:17,19,20           infrastructure 17:19     Jack 9:11 10:25
gray 15:3               hat 18:11                                       46:5,17                  27:14 39:2 63:2
great 14:20                                     hour 94:22                                       94:18 102:2 108:11
                        hazard 59:14                                   initial 18:3
                                                                                                 110:25 113:4
Greta 7:13 9:7                                  hours 89:8 100:10,24
                        head 68:9                                      input 67:22
                                                House 88:14                                     Jackson 9:12 14:17
grew 14:4,5             heading 88:9                                   inquire 54:13             20:14 23:20 47:22,24
Grocery 44:3 50:4                               housed 45:18                                     51:5 53:23,25 108:9
                        headquartered 9:5                              inside 22:17 54:23
ground 56:23 99:25                              housekeeping            61:20                   jailer 15:21
                        hear 51:23 58:15
                                                 109:13



                                 TSG Reporting - Worldwide· · 877-702-9580
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 38 of 44 PageID #: 914

                                                                                             Index: January..media
January 8:24 64:15      lady 38:23               level 107:7             lots 25:21              marked 19:6 27:17
                                                                                                  28:17 29:18 30:20
jaywalking 82:8         Lafayette 8:15 9:17      Library 48:25 49:2,4,   love 83:11
                                                                                                  38:17 42:4,7 56:14
                         14:3,4,22 15:21 18:7,    9 53:7,10
Jeff 47:7                                                                low 10:3                 62:9 69:24 81:12
                         25 19:2 20:9 26:6,24
                                                 license 69:22                                    85:7 89:19 110:13
Jefferson 36:8           54:22 56:24 57:15                               lower 27:22 28:21
 37:20,21 93:21          82:16 85:24 86:11       light 11:17 46:2 55:4    38:21                  marker 30:9
                         89:22 90:25 91:9
job 15:21 18:18 19:4                             lighting 93:19,25       lowering 39:11          marriage 69:22
                         94:4 96:3 107:10
 52:23 67:17 75:23
                                                 lights 37:25 38:3,7,    lucky 19:14 108:14      massive 99:19 101:7
                        laid 29:8 30:23
Joel 26:13                                        14 39:14,22 40:5
                                                                         lunch 94:22             matter 8:14
                        Lamar 26:4 36:4,6,7,
John 8:14 9:13,15                                limit 68:14
                         13,17,19 37:5,11,20,                            lying 35:10             mayor 17:22 41:15
Josh 108:23              21 81:22,24 82:5,10     limits 14:2
                         86:16,20 87:6 93:6,                             lynched 107:10          MC 16:12
Joshua 9:14              19 96:4 101:20          lines 16:20,21 17:2,3
                                                                                                 Mccutchen 47:7
                         102:11                   60:15
judge 18:7                                                                            M           70:21
                        language 69:15           link 45:6 110:10
judges 33:23 96:21                                                                               Mclarty 7:1 8:1,14
                         78:22 79:15 80:20       links 42:13,17          made 64:19 83:21         9:1 10:1,18,24 11:1
July 62:14 63:11,14                                                                               12:1 13:1 14:1 15:1
 64:12 68:19 70:25      large 87:5               Lisa 78:7               main 72:8
                                                                                                  16:1 17:1 18:1 19:1
 84:12,14               Larry's 50:16                                    maintain 14:12
                                                 listen 11:19 76:8,10                             20:1 21:1 22:1 23:1
jump 41:21,22                                                             17:19 82:3              24:1 25:1 26:1 27:1,
                        late 87:19               listened 67:20
                                                                         maintained 16:19         11,20 28:1,20 29:1,
jurisdiction 46:11,     law 13:12 97:11,14                                                        21 30:1 31:1 32:1
                                                 listening 54:4
 13 82:4                 99:15 108:15                                    majority 26:18 52:9      33:1 34:1 35:1 36:1
                                                 live 14:10,11,15,18      53:3 68:9               37:1 38:1,20 39:1
juror 13:14             lawn 70:24 71:12          44:9                                            40:1 41:1 42:1 43:1
justice 18:7             73:6,12 97:16,22                                make 9:25 10:7 12:20
                                                 lived 10:25              59:3 62:23 72:11        44:1 45:1 46:1 47:1
                         98:9,14,19
justification 82:15                                                       73:8 75:15 95:24        48:1 49:1 50:1 51:1,
                        lawyer 108:18            lives 18:19                                      21 52:1 53:1 54:1
                                                                          98:7 110:5,21
                                                 Local 104:14             111:14,23               55:1 56:1 57:1,20
            K           laxing 61:12                                                              58:1 59:1 60:1,8 61:1
                        layout 17:5,24 28:12     located 25:14 26:22,    makes 21:20 56:7         62:1,12 63:1,7 64:1
keeping 102:5                                     23 92:22                                        65:1,3 66:1 67:1 68:1
                        lead 17:18                                       man 73:5 100:10,24
                                                 long 10:25 11:12                                 69:1 70:1,3,23 71:1,8
kid 106:2                                                                 104:10
                        leading 46:25 87:11       14:16 15:18 25:18                               72:1 73:1 74:1 75:1
kids 23:21 35:15         105:7                    32:5,8 53:8 57:7       manages 52:19 54:8       76:1 77:1 78:1 79:1
 52:10,15 53:3 98:13,                             61:15 75:12 77:19                               80:1 81:1 82:1 83:1
                        leads 33:8                                       manner 76:24 77:3
 15                                               88:6 97:24 106:17                               84:1 85:1 86:1 87:1
                        leaks 16:21                                      manpower 75:16           88:1 89:1 90:1 91:1
killed 106:3                                     longer 108:5             80:17,22 101:15         92:1 93:1 94:1 95:1
kind 23:17              leaps 19:3                                        102:19 103:14           96:1 97:1 98:1 99:1
                                                 looked 84:23
                        leaving 26:17                                     105:11                  100:1 101:1 102:1
knew 103:6                                       loosen 59:6                                      103:1 104:1 105:1
                        led 105:2                                        map 19:25 25:13,17
knowledge 12:4                                   lost 101:21                                      106:1 107:1 108:1
                                                                          27:8 28:10 35:12
 27:2 29:9,10 38:16     left 44:13 47:6 86:22                                                     109:1,14 110:1 111:1
                                                 lot 12:9 15:15 18:21     36:3,20 37:19 47:13,
 49:16 54:25 83:20       102:15                                                                   112:1,3,10 113:1,17
                                                  19:9 20:12 22:6,8       23 54:3
 105:5
                        left-hand 19:22           23:15 24:9,25 30:14                            meant 42:8 108:19
                                                                         maps 17:5 19:21
                         22:11 27:22 30:9         41:4 43:11,13 45:16     27:6 30:10 92:21       measure 109:13
            L            38:22                    46:4 52:15 61:10
                                                  65:16 66:11 67:2,6     march 62:15 101:23      measurements
                        legal 7:4 9:3                                     102:10,13               19:24
labeled 8:12                                      82:24 90:24 91:2,8
                        Leo's 48:21               92:21 93:19 98:16      marching 34:24          media 8:11
lack 52:11 97:2
                                                                          105:4



                                 TSG Reporting - Worldwide· · 877-702-9580
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 39 of 44 PageID #: 915

                                                                                               Index: meet..parking
meet 18:21 73:18        9:18 13:25 14:5,7     nature 16:22 69:23        110:25 111:7,15,17,        56:22 75:20 83:15
 107:14                 26:19 53:12 101:14,    75:25                    20 112:5,9 113:3,15
                                                                                                  orders 113:12
                        18
meeting 64:15 70:24                           needed 59:6 75:7,14      oak 31:17
                                                                                                  organization 35:9
 73:22 74:2 107:15     misspoke 113:2          76:11 78:14 81:10
                                                                       object 31:10 60:18
 108:3                                         99:25                                              organized 61:22
                       misstate 66:6                                    74:6 102:2 105:13
meetings 71:12,14                             Neilson's 21:8,12                                   orienting 43:17
                       mistaken 46:23                                  objection 8:8 102:3
members 107:19                                nice 43:14 91:20                                    out-of-court 12:8
                       mix 22:8                                        observe 104:21
memorial 58:9 59:11                           night 13:12 23:11                                   overrun 25:12
                       mode 39:7                                       occasions 100:16
 61:8 65:24 69:4                               50:11 52:10 53:24
                                                                                                  overseeing 107:22
 77:12 102:15 103:23   moment 30:3 53:17       80:16 83:3,7 112:12,    occur 82:9 83:23
 104:11                 108:23                 16,24                                              overtime 99:15,23
                                                                       occurred 71:20
                                                                                                   100:8,15 101:9
memorialization        momentarily 32:12      nightmare 52:24
 111:13
                                                                       octagon 30:25
                                              nights 53:6                                         owed 103:12
                       Monday 107:15,16
memorializing                                                          off-the-record 10:13
                                              nighttime 23:7,10                                   owns 81:16
 107:9
                       monetary 105:16                                  59:25 64:3
                                               93:7 112:20                                        Oxford 10:25 13:24
memory 85:22           money 99:13 100:9,                              office 18:20 26:11
                                                                                                   16:5,14,24 17:15,20,
                        23,25 101:8           Ninth 48:15,16            30:5 55:7,8 56:2
                                                                                                   22,24 19:19 24:20
mention 58:12                                                           58:23 86:25 103:13
                       monitored 54:17        normal 52:6,8                                        25:7,19 28:12 35:4
                                                                        105:18
mentioned 49:21         56:2                                                                       38:2 46:3 47:4 52:18
                                              north 25:15,20 31:5,
 66:5                                                                  officer 97:14               54:7,17 72:18 81:8
                       monitors 56:6           13 32:13 33:2 36:3,6,
                                                                                                   91:15 93:10 103:10
met 13:4 18:22 61:4                            7 37:11,20,21 55:5      officers 82:7 97:11
 107:21,25
                       Monroe 25:15,20         86:20 90:22 91:2,7,      99:16
                        88:23 89:25 93:21
                                               13 93:6,19 96:11,17                                          P
middle 20:8 79:25                                                      official 79:15
                       months 58:20            97:3,15,21 98:9,14,
 89:24
                        106:22,25              19                      older 14:24 98:16          P-L-U-N-C-K 85:19
Midtown 35:18 36:2
                       monument 31:3          northeast 93:8,11        oldest 35:15               p.m. 95:13,16 109:6,
mile 36:11              61:19 106:11                                                               7,8,11 113:10,18
                                              northerly 97:4           Ole 15:8
military 97:12         morning 7:3 10:24                                                          paid 90:7 101:9
                                              northern 8:17 43:19      ongoing 66:11
                        107:16 112:11                                                              103:11
mill 49:15                                     47:25 91:14
                                                                       OPD 56:5 105:19
                       motivated 76:21        northwest 15:6                                      Palace 85:16,18
millage 99:10
                        77:10
                                               93:10                   open 83:8 87:19
milling 45:14 51:7                                                      92:17                     panes 87:10
                       motorists 38:15        notice 104:3
mind 11:18 19:11                                                       open-ended 23:17           parade 34:11,17,19,
                       move 27:4 31:22        number 8:12,18                                       22,23 35:5,13,17
 66:21
                        62:20 63:9 100:25
                                               21:24 57:11 86:24       openings 32:15,25           36:12,15,21 37:12,15
mind-reading 39:7                              93:4 111:18,21           83:5
                       moved 16:4 19:10                                                           parades 37:7
mine 18:10              77:21 79:5
                                              numbers 57:3             opinion 41:7 52:21
                                                                        59:15 65:15 67:7,12,      Pardon 87:15 111:19
minimize 41:20         moving 74:25           numerous 66:25            16 73:2                   parents 52:15
ministers 71:15        music 44:9
                                                                       opportunity 18:21          park 25:2 31:19,20
minute 11:24 20:4      musicians 44:14                  O               98:25                      89:6 90:5,13 91:10
 51:10 63:23
                                                                       opposed 27:7               parked 25:9 89:16
minutes 65:11 80:9                N           O'DONNELL 8:3
                                                                       option 83:11                90:16 93:8
 84:25 95:2,6 98:2                             9:16,17 13:4 27:13,
                                               24 31:10 39:2,9 57:4,                              parking 25:4,7,14,
 106:18                National 43:24                                  orange 92:8
                                               9,17 60:18,23 62:25                                 21,24 29:14 30:13,14
misquoting 79:14        101:21                 63:5 64:9,25 74:6       oranges 94:2                33:22,25 43:13 89:5,
                       natural 15:25 16:20     94:18,20 95:5 101:25                                6,14,15,25 90:2,7,9,
Mississippi 8:16,18                                                    order 13:12 32:22
                                               105:13 108:10,25                                    10,17,24 91:2,7,8



                                TSG Reporting - Worldwide· · 877-702-9580
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 40 of 44 PageID #: 916

                                                                                                 Index: part..reading
 92:21,22,24,25         person 58:8 104:15        76:15                   prevents 94:8             providing 101:15
                         106:9
part 14:20 21:3,16                               points 16:17 47:6        previous 39:25            provision 65:4,6
 30:25 41:16 51:4       personal 65:15                                     75:11                     68:15 78:20 79:8,10
                                                 poles 55:4
 71:5 76:16 84:17                                                                                    80:4
                        personally 41:3,8                                 previously 81:12
 92:16 99:16 107:18                              police 47:7 52:18
                         47:21 67:25 104:21                                89:19 90:15              public 83:18 96:18
 109:16 110:3                                     54:7,17 55:18 70:21
                        pertinent 76:15           82:7                    Price 36:6,8              pull 19:13 53:9
participants 8:22
                        Peter's 48:17            policy 57:25 58:5,7      pride 41:11,17            pulled 19:20
parties 7:16
                                                  61:7,13 62:13,17
                        phone 71:23 72:2                                  primarily 69:16           purpose 64:17
passionate 67:4                                   63:10,21 64:11,23
 72:5                   photo 86:22,24 98:24      67:13 68:5 78:13        principle 16:25           pursue 83:11
                         112:11,12,13             80:20 112:17,25
past 27:4                                                                 print 99:13               put 18:11 27:9,21
                        photograph 29:4          political 18:20                                     47:5 55:22 67:21
pastor 72:17                                                              prisoners 96:23
                         38:25 39:4,21 40:4                                                          83:21 84:7 110:8
                                                 poorly 35:2
path 15:13,15 69:13      42:25                                            problem 42:9
                                                 popular 22:23 49:6
paths 11:3              photographs 41:22                                 Procedures 7:22                     Q
                                                  50:24 93:9
pavilion 102:12         phrase 67:11                                      proceed 27:12
                                                 populate 37:6                                      quadrant 50:16
pay 91:4                pick 66:13                                        proceeding 13:17
                                                 populated 21:24                                    quarter 36:11
pedestrian 47:9,18      picture 28:25 40:8                                process 11:8 69:22
                                                 position 16:18 67:21                               question 11:17,22
 52:23 59:12 81:6        43:24                                             75:12 77:21 78:23
                                                  78:10                                              13:8 23:17 33:17
 82:13 93:6 112:21                                                         99:4 108:6
                        Pig 22:18 88:15,18                                                           40:2 73:10 81:5
                                                 posted 64:21
pedestrians 33:9         93:12                                            procession 101:18          84:19 99:21 112:19
                                                 power 45:22 46:6          105:2,7,12,22 106:5
pending 7:24 83:16      Pine 14:18                                                                  questioning 113:8
                                                  59:20 73:5               110:10
people 18:22 19:4       pink 92:8                                                                   questions 11:15
                                                 practice 7:8             produced 70:13
 21:19,25 22:9,25                                                                                    98:22 109:15 112:2,6
                        pipes 17:4
 23:2 24:9,21,22,23,                             practiced 109:25         product 17:2               113:6
 25 25:11 33:13 35:3,   place 22:20 34:7
                                                 pray 73:17               professional 59:15        quick 28:15
 7 37:4 40:11 41:4       40:23 49:7 58:5
 42:20 43:11 44:17,20    69:16,18 73:12,15       prayer 70:24 71:12,      prohibited 80:9           quickly 59:21 103:21
 45:14 49:14 50:24       76:24 77:3 84:10,12      14 73:5,22 74:2          84:25                     104:18 110:17
 51:6 53:2 58:9 59:7,    87:14,16,22 88:3,11,
 10 61:7 67:4,6 69:5
                                                 precedence 21:21         project 55:4 107:22
                         19 91:25 93:22 98:4,
 73:17 77:13 80:25       9 105:20                precise 19:24            proper 8:6                          R
 82:24 89:6 90:5,13
 91:10 97:18 110:2
                        placeholder 111:2        prefer 95:5              property 30:25 90:25      R-O-B-I-N-S-O-N
                                                                           104:4                     72:14
percent 59:19           plaintiff 7:25 9:13,15   prepare 12:23
                         32:21                                            proposed 68:18
                                                 prepared 13:3                                      Rafters 48:23
perform 44:10                                                              76:18 79:9
                        plaque 107:9              103:21                                            raised 13:24
perimeter 32:2 45:17                                                      protect 12:13
 81:19 94:10 112:23
                        play 44:14 104:18        presented 63:19                                    Rash 8:14 9:13,15
                        played 104:19
                                                  64:14                   protected 76:21            70:5
period 75:8
                                                 presently 107:13         protest 59:8 77:16        reach 83:13
permit 59:2 61:9,10,    pleasing 41:2
 23 65:12,25 71:14                               president 16:10          protests 66:12            react 65:17 67:10
                        pleasure 78:9
 76:11,17 78:12,18,23                            press 94:23 95:6         Proud 50:16
                        plenty 80:21                                                                read 70:8,10
 104:4
                                                 pretty 17:7,25 18:2      provide 38:14 46:6        reader 11:18
permitted 38:11         Plunck 85:16,18 86:7
                                                  19:4 22:20 49:6 52:2,    100:18 105:12
                        point 17:17 18:6          22 72:4 92:5 101:7                                reading 54:3 57:16
permitting 97:17                                                          provided 62:21
                         25:18 40:15 75:4         102:5



                                 TSG Reporting - Worldwide· · 877-702-9580
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 41 of 44 PageID #: 917

                                                                                             Index: reads..sheriff
reads 75:4 76:15        regular 34:7,9         resistance 69:14        roads 23:22 47:17         scroll 70:8
 80:7
                        regulations 26:15      respect 98:5 105:18     Robinson 72:9,13          scrolling 65:3
ready 45:5
                        related 24:23 100:13   respond 11:16           Rooftop 92:18             Search 30:10 92:20
real 59:21 104:18        103:8
                                               responsibility 11:15    room 7:10,14 68:11        seated 12:11
 110:16
                        relates 77:5            46:18,19
                                                                       rotation 80:15            section 51:5 75:2
reason 51:5
                        relayed 61:2           responsibly 52:20                                  77:6
                                                                       rotations 81:4
reasonable 12:20
                        religious 73:5         rest 80:17                                        secured 83:6
 76:24 77:3                                                            row 49:9
                        relocation 77:13       restaurant 49:19,22                               security 101:16
reasons 66:17                                                          Rule 7:21
                                                50:4,17 53:11 91:21
                        remarkable 29:13                                                         selection 88:7
recall 46:22 47:3                               92:12                  rules 7:22,23 12:9
 60:8 65:5 68:13,19     remarkably 19:11                                                         Senatobia 15:7
                                               restaurant/bar          run 18:4,19 35:6
 74:3 78:19 84:9 93:2
 97:9 98:16,18 99:23
                        remember 25:8           48:24 49:3                                       sending 103:10
                                                                       runs 47:24 87:6
                         31:21 32:8 33:24
 100:20 101:12                                 restaurants 22:7                                  sense 56:7 98:7
                         44:7 48:22 58:19
 106:20,21 107:4                                                                                  111:14
                         61:18 68:23 78:17     resting 105:20                     S
recalling 49:10          79:16 83:12,25 88:7                                                     sentence 80:7
                                               restrict 33:19
                         92:14 96:6,17 98:20                           safely 97:21
received 110:12                                                                                  sequence 62:7
                         103:7 106:23          restriction 33:20
recently 25:7 78:21                             77:4                   safety 59:14 81:9         series 70:18
                        reminds 82:20                                   103:24 105:12
 79:15,16
                                               restrictions 8:23                                 serve 18:24 53:12,13
                        remote 7:18                                    Saint 48:21
reception 18:9                                  59:6 76:25 80:5
                        remotely 7:12,15        84:22
                                                                                                 service 17:6
recess 51:15 95:12                                                     salary 100:12,13
                         8:22                                                                    serving 45:23
 109:7                                         restroom 12:18          sandwich 88:19
                        Renasant 48:9           51:11                                            session 52:5,8 61:5
recognize 43:5                                                         Santa 34:22 98:17,18       68:4,12
                        repairing 16:21        rests 77:24 78:2
recollection 47:17                                                     sat 104:10
 56:6 62:6 71:4         rephrase 11:23,25      result 10:6                                       set 20:3 43:12 45:22
                                                                       satellite 27:7 28:9        96:10
                         101:22 103:12
record 7:11 9:25                               retail 21:5,11,17,18,    29:4,22 81:13 94:5
 10:12,16 51:14,18      reporter 7:12 9:7,20    24 22:5
                                                                                                 sets 81:2
                                                                        95:21
 59:24 60:5 63:23,25     113:11                                                                  severity 7:7
 64:7 95:11,15 109:6,
                                               return 94:3             satisfying 18:15
 10 110:5,7,22 113:9
                        Reporting 7:6 9:4,8                                                      sewage 17:13
                                               returned 30:19          Saturday 23:11
recording 7:18          represent 20:2                                                           sewer 16:7 17:15,20
                                               returning 81:11         scale 24:16,17 32:22
rectangles 25:18        representation 29:6                                                      shame 29:17
                                               review 62:18 99:8       scene 112:13
red 88:12               represents 28:12                                                         share 12:25 28:3
                                               reviewed 62:15          school 14:21,22
                         111:10                                                                   45:6 85:10 110:16
                                                64:16                   15:4,12 52:13 108:15
reenactors 105:3
                        request 99:7                                                             shared 56:17
refer 106:18                                   revisions 64:13         scope 80:5 84:22
                        requests 59:2 61:11                                                      sharing 74:13 89:18
referred 79:11                                 revisited 68:14         screen 10:4 13:18
                         65:23                                                                    95:20 104:13
                                               rifles 101:3             19:15 27:12,21 28:3,
reflect 67:13           require 61:23                                   22 31:23 35:25           sheriff 33:22 55:2,18
reflected 64:22                                right-hand 44:3          42:14,21 44:14 45:6       60:25 62:2 67:19,22,
                        requirement 76:17
                                                                        47:14 56:18,19            25 68:11 70:20
reflecting 64:12                               rights 33:13
                        requires 84:4                                   89:20,24 95:22            75:10,14,18 77:20,25
reflective 111:9                               Rikard 107:20            104:13,14 110:16          80:13,16 81:5,9 83:2,
                        research 76:2,5,9
                                                                                                  10 84:4,13 99:6
reflects 110:22                                road 14:15,18 47:8,     screenshot 110:18
                        researching 75:25                                                         100:11 101:4,13
                                                20 67:19                111:8                     102:16 103:19,20
refresh 71:3 85:22      reserved 33:22,25



                                 TSG Reporting - Worldwide· · 877-702-9580
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 42 of 44 PageID #: 918

                                                                                              Index: sheriff's..sworn
sheriff's 15:22 56:2     singing 105:4             86:20 88:9,24 89:25      15                      structure 91:14
 61:3 70:5 76:10 78:3,                             91:8 96:2,4 101:20
                         sir 11:7 13:11,19                                 staged 55:23             structured 91:3
 6 80:12 99:5,17
                          14:9,23 17:9,10 18:2,   southeast 50:15
 103:9,13 105:6,9,17,                                                      stamps 57:7              student 103:22
                          23 19:16 20:6,11
 18                                               southern 50:3
                          22:22 23:8,19 24:14                              stand 44:2 61:7          stuff 24:6 75:25
Sherry 26:12 56:21        25:3 26:2 27:3 28:7,    southwest 87:11           65:23 106:14
                          14 29:11,15 30:7,12,
                                                                                                    subheading 75:3
shift 56:12 106:10                                southwesterly            start 8:11 15:17          76:13 79:9 80:5
                          16 31:7,20,24 32:9,
                                                   93:12                    79:22
shifts 80:15 81:2         24 34:5,9,12,18 35:3                                                      subject 76:23
                          37:17 38:6,12 39:13,    space 41:5 87:2 97:3     started 15:13 35:18
shop 22:5                 23 40:7,13,21 41:14                                                       submit 104:16 111:4
                                                                            107:24
                          42:22 44:19,25          speak 10:20 11:20
Shopping 35:18                                                                                      submitted 75:5
                          45:13,15 46:12,21        37:9 38:4 41:3,19       startle 39:20
 36:2                                                                                                102:17 103:17
                          47:4,15 48:6,10          73:21,25 75:22 86:5
                                                                           startled 40:3
short 38:24 95:3,7        49:12,17 51:2,24         108:23                                           succeeded 85:11
                          52:17 54:5,14,19                                 state 33:21 55:15
shorten 76:16                                     speakers 23:24                                    successfully 56:17
                          55:11 56:11,19 57:22                              72:22 79:14
                                                   46:15
shortest 40:19            58:16 66:18,19 68:3                                                       sue 32:21
                                                                           state's 7:23
                          69:20 71:5,13 73:20,    speaking 35:23
shoulder 27:14                                                                                      suggesting 76:22
                          23 74:16 76:4,7 79:7                             statement 45:2 51:3
                                                  specialist 9:3
show 27:11                84:11 85:20 87:4                                  70:23 80:23             suit 35:9 76:12
                          88:14 89:21 90:4        specialty 88:3
showed 28:10                                                               states 8:16 58:14        sun 81:2
                          91:12 92:3,6,9,18,24    speech 76:20              65:19
showing 70:12             94:6,19 95:23 96:9                                                        superintendent
                          97:6,8,23 102:20        speed 15:19              stating 104:17            16:6 17:12,14
shown 112:10
                          104:8,24 105:5,24       speeding 82:9            statue 101:19 105:3      supervisor 16:8
side 31:2,4,5,16          106:13                                                                     17:12 38:9 45:25
 32:13 33:4 36:16                                 spell 72:10              stature 26:25
                         sister 71:10 73:23                                                          46:9 84:3 102:25
 43:23 44:8,13 53:16
                                                  splash 110:19            status 107:12
 55:5 67:5 75:15         situated 85:4                                                              supervisors 18:4
 81:23 86:22,23 87:12                             spoke 72:2 82:13,14      stay 91:25                26:16 63:20 67:17
 88:24 89:4 90:9,23      sizable 101:8                                                               78:15,17 79:2 83:9
 91:2,7,8 96:2,11,17
                                                  spoken 73:24             stayed 61:17 91:22
                         sleigh 98:21                                                                99:8 100:17,21
 97:3 104:2                                       spots 33:22 55:19        stays 87:19
                         slots 90:2                                                                 supervisors' 30:5
                                                   89:7 90:10,11
sides 37:5,10                                                              steps 97:5
                         small 61:15 101:5                                                          supply 45:22
sidewalk 31:6,18                                  square 19:18 20:2,
                                                                           sticks 97:13
 65:25 81:19 112:21,     smaller 33:5              10,17,18,19,20,22,25                             surround 94:11
 22,24
                                                   21:17,19,23 22:2,7,9,   stipulate 7:16
                         Smitty's 29:16                                                             surrounding 19:19
                                                   12 23:9,16 24:20
sidewalks 31:13,15                                 25:11 28:13 29:5,7
                                                                           stood 37:11               20:3 21:17 29:5,7
                         social 7:8                                                                  74:23 81:18
 94:11,14                                          30:21,23 32:6 34:7      stop 11:23 12:17,18
                         society 67:2              36:14,16 37:25                                   surrounds 81:23
sight 93:18,24                                                             stops 98:6
                         software 56:5             40:17,19 43:14,20
sign 48:9                                          45:12,18 47:2,22
                                                                                                    survived 20:16
                                                                           store 21:5,11 39:18
                         soldier 68:25 102:10      49:10,13 50:2,25                                 survivors 105:10
significant 86:8                                                           street 9:6 31:15 36:6,
                         solely 78:2               51:23 52:2,15 53:4,
signs 33:12,19,21,                                 16 54:16 56:9 69:12      8 48:15,16 103:23       suspense 95:19
 24,25 83:18,21 84:7     solve 42:9                80:19 81:7,14 92:4      streets 29:7 46:25       swanky 92:5
 91:6                                              93:17,23 94:10
                         sort 12:7 21:16 52:19                             stretch 53:7             swear 7:14 9:20
                                                   105:23
simply 11:14 110:18       76:2
                                                  St 48:17                 strictly 100:13          swearing 7:18
simultaneous 23:24       south 14:12 31:2,4,
 46:15                    14 32:13 33:2 36:17,    stab 44:23               Strike 58:4              switch 62:4
                          19 37:16 43:23 44:8                              strong 35:9              sworn 9:22 10:20
sin 35:23                 48:20 55:5 69:6,10      stage 43:20 44:5,6,7,



                                 TSG Reporting - Worldwide· · 877-702-9580
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 43 of 44 PageID #: 919

                                                                                               Index: system..week
system 14:22 17:10,      thinking 59:4           topography 17:5       United 8:16 65:19          8:13
 13 26:20
                         Thompson 43:25          tops 95:2             university 35:19          videoconference
                          88:14                                         36:21,24 37:2 70:21       8:21
                                                 torn 29:16
            T                                                           101:14,17,20 102:12,
                         thorn 104:2                                                             view 55:21 81:13
                                                 tow 106:7              18
                                                                                                  94:5 95:21
takeout 48:23            thought 18:10 58:10
                                                 tower 92:22           university-related
                          59:22 71:23,24                                                         violate 112:25
takes 41:11                                                             24:6
                          101:22 102:6           towing 106:4
                                                                                                 violation 66:2
taking 44:23 98:4                                                      upper 19:22 22:11
                         thousand 24:22 35:7     town 52:14 92:2                                  112:16
 109:23                                                                 30:9 43:18,23
                          37:4
                                                 tracks 102:7                                    violations 82:9
talk 71:21 108:18                                                      upside 57:12
                         three-story 88:12
                                                 traffic 23:22 43:14                             visual 55:21
talked 65:11 83:10                                                     upstairs 50:8 91:21
                         throw 35:24              47:9,19 59:12 81:8
                                                                        92:16                    voice 59:9 67:6
talking 37:3 53:17                                82:8,14 103:25
                         throwing 34:24 93:4
 94:12 101:23 108:12                                                   Uptown 25:16,19           Voices 104:15
                                                 train 101:22 102:5
                         Thursday 23:10                                 26:4
Tallahatchie 21:9                                                                                vote 77:12
                                                 travel 30:10          urgent 76:18
                         tickets 82:8,9
tan 88:10                                                                                        voted 63:16,20
                                                 trees 31:17
                         Tim 7:4 9:2                                   usage 58:7 75:3
Tannehill 41:16                                                         76:14 79:9
                                                                                                 vouch 19:23
                                                 truck 106:4
                         time 10:12,16 11:2,12
tax 26:11 30:5 91:4       14:14 16:2 18:6        trucks 106:7          Utilities 46:4
                                                                                                           W
taxpayers 91:9            23:17 24:5 25:20
                                                 true 20:5 58:3,10     utility 16:13
                          43:17 45:20,25 46:9
Taylor 14:5,7,10,11,                              87:24 96:7                                     Wait 11:24
                          51:14,18 55:9 59:4,
 13 66:24                 24 60:5 61:4 63:25     trust 17:8                         V            waive 76:17 77:24
tea 15:24 22:4            64:7,16 65:9,14 66:6
                          67:14 68:10,13 71:7,   truth 10:20,21                                  waived 77:17
                                                                       validity 7:17
technical 10:10           22 75:13 76:24 77:3,   TSG 7:6 9:3,8
                                                                       Van 23:20 53:15           walk 40:18 49:14
 42:11,23                 14 80:16,19 82:21
                                                 turn 36:22,23 47:12                              69:12 94:16
technically 94:16         88:6 95:11,15 101:5                          vandalism 82:22
                          103:20 106:17 109:6,    53:23                                          Wall 26:12 56:21
tender 112:3              10,20 113:9            turning 76:14         variables 23:15
                                                                                                 wander 40:11
tents 44:13 45:11,17     time-out 12:20          tweak 63:17           varying 100:5
                                                                                                 wanted 9:25 10:7
tenure 102:24            timeline 62:6                                 vehicular 43:14            15:9 55:20 59:7
                                                             U                                    66:14 108:19
term 8:7 16:9 19:23      times 18:21 24:12,22                          vendors 43:12
                          30:10 47:6 51:23,25                           45:21,23 46:6            War 105:3
terms 18:13
                          52:24 58:24 65:16,20   Uh-huh 15:23          verify 62:20              wares 44:12
testified 10:21 13:10     68:4,6 99:24 100:14
                                                 uncertain 11:22
 60:9                     107:23                                       version 64:22             watch 13:12
                                                 underneath 40:4       versus 8:15
testify 12:14            today 109:21 112:2                                                      watched 37:6,12
                                                 understand 12:5,15                               110:20,23
testimony 12:8           today's 12:24 113:8                           vibrance 52:20
                                                  35:14 52:13 60:12
                                                                                                 water 12:19 14:12,13
Texas 109:25             told 11:13 13:11         62:16 63:19 73:9     vibrant 21:16 24:20
                                                                                                  16:5,7 17:3,13,15,20
                          14:24 23:5 103:19       82:23 95:25 111:7     52:2 56:8
thing 15:14 97:14
                                                                                                 ways 32:11 69:8 99:9
 110:7                   Tollison's 86:25        understanding 8:7     vice 16:9
                                                  54:10 63:12 77:2                               weather 97:16
things 16:21 20:14       Tom 9:14                                      vicinity 49:23 56:10
                                                  85:5 103:16,18
 22:9 56:8 61:3 65:16,                                                                           website 64:21
                         tone 73:8,9                                   video 7:17 9:3
 17 66:23,25 67:3,22                             unforeseen 100:19
                                                                        104:19 110:20,22         wedding 18:9
 69:23 77:18 80:18       top 57:13 68:8          unique 18:17 26:19,    111:2,5,10,11
 92:2 106:8                                                                                      week 58:19
                         topic 107:5              20
                                                                       video-recorded



                                  TSG Reporting - Worldwide· · 877-702-9580
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-13 Filed: 02/02/21 44 of 44 PageID #: 920

                                                                         Index: weekend..zoomed-in
weekend 23:14           world 14:20 65:17
 24:24                   110:3
weekends 46:24          worth 52:22
 52:14
                        write 60:22 65:20
weeks 105:25
                        wrong 46:11 54:6
well-attended 46:24      96:19 107:8
west 25:16 31:16        wrought 32:4,10,25
 32:13 33:4 36:16,22,    61:20 94:13,14
 25 47:22 48:6,13
 53:15,25
                                   Y
wide 33:3
Williams 7:25 9:11,     y'all 62:19 68:14
 12 10:23,25 19:8        95:18 108:24 110:17
 23:12 24:2,18 27:15,   yards 53:8
 19 28:2,5,19 29:20
 32:18 33:15 34:21      Yaya's 22:10 39:17
 35:15 37:9 38:19        48:4 49:23
 39:5,10 40:2 41:7      year 15:8 58:20 68:19
 42:6,12 44:22 46:8      97:15 107:2
 51:9,12,20 56:16
 57:2,6,14,19 58:18     years 15:7 16:3,6
 59:17 60:7,13,20        18:8 35:16 36:23
 62:11 63:3,6,15,22      45:21 78:16 82:22
 64:24 65:2,8,10         86:3 104:11,12 106:2
 67:15 68:9,17 70:2,     107:23 108:2
 10 71:19 72:4,20       yesterday 13:5
 73:4,14 75:22 77:9
 78:7 79:20 81:3        yogurt 22:10,16
 82:19 83:24 85:9,12     39:18 40:5,9 48:5
 93:14 94:19,25 95:8,    112:12
 17 98:11 102:4,8       York 9:6 38:23
 104:20 105:15
 106:17 108:7,13        young 34:11 38:23
 109:3,12,24 110:15      39:16 106:2
 111:3,12,16,19,22
                        younger 11:4
 113:5,14
                        youngest 35:16
woman's 39:16
                        Youtube 104:14
word 52:11 59:8 97:2
 101:16
                                   Z
worded 61:24
work 15:25 16:17,23     zoning 26:14
 45:24 46:5 86:5 99:5
 108:14 111:6           Zoom 10:5

worked 16:3 18:11       zoomed 29:2 45:9
 80:15 106:4            zoomed-in 29:4
working 17:2,3           95:21
 68:22
works 78:8




                                 TSG Reporting - Worldwide· · 877-702-9580
